UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 2506 Winford AvenueNashville, TN 37211-2148 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H Lively & Associates, Inc. A member firm of The 1940 Act Law Group 11300 Tomahawk Creek Parkway Suite 310 Leawood, KS66211 Registrant's telephone number, including area code: 888.263.5593 Date of fiscal year end:08/31/2013 Date of reporting period: 7/1/2/30/2013 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for the Monteagle Value Fund, Monteagle Informed Investor Growth Fund, Monteagle Select Value Fund Monteagle Quality Growth Fund, and Monteagle Fixed Income Fund, all series of the Monteagle Funds. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Monteagle Funds By Paul B. Ordonio /s/ Paul B. Ordonio President, Date: August 14, 2013 Monteagle Informed Investor Growth Fund Company Name Ticker Primary Security ID Meeting Date Sequence # Item Number Proposal Proponent Management Recommendation Vote Instruction VAM_YN Voted_YN Alaska Air Group, Inc. ALK 21-May-13 1 Elect Director William S. Ayer Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 2 Elect Director Patricia M. Bedient Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 3 Elect Director Marion C. Blakey Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 4 Elect Director Phyllis J. Campbell Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 5 Elect Director Jessie J. Knight, Jr. Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 6 Elect Director R. Marc Langland Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 7 Elect Director Dennis F. Madsen Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 8 Elect Director Byron I. Mallott Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 9 Elect Director J. Kenneth Thompson Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 10 Elect Director Bradley D. Tilden Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 11 Elect Director Eric K. Yeaman Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 12 2 Ratify Auditors Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Alaska Air Group, Inc. ALK 21-May-13 14 4 Pro-rata Vesting of Equity Awards Share Holder Against For Yes Yes AMETEK, Inc. AME 08-May-13 1 Elect Director Ruby R. Chandy Management For For No Yes AMETEK, Inc. AME 08-May-13 2 Elect Director Charles D. Klein Management For For No Yes AMETEK, Inc. AME 08-May-13 3 Elect Director Steven W. Kohlhagen Management For For No Yes AMETEK, Inc. AME 08-May-13 4 2 Increase Authorized Common Stock Management For For No Yes AMETEK, Inc. AME 08-May-13 5 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes AMETEK, Inc. AME 08-May-13 6 4 Ratify Auditors Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 1 Elect Director Kenneth J. Bacon Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 2 Elect Director Sheldon M. Bonovitz Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 3 Elect Director Joseph J. Collins Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 4 Elect Director J. Michael Cook Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 5 Elect Director Gerald L. Hassell Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 6 Elect Director Jeffrey A. Honickman Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 7 Elect Director Eduardo G. Mestre Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 8 Elect Director Brian L. Roberts Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 9 Elect Director Ralph J. Roberts Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 10 Elect Director Johnathan A. Rodgers Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 11 Elect Director Judith Rodin Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 12 2 Ratify Auditors Management For For No Yes Comcast Corporation CMCSA 20030N101 15-May-13 13 3 Pro-rata Vesting of Equity Awards Share Holder Against For Yes Yes Comcast Corporation CMCSA 20030N101 15-May-13 14 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Share Holder Against For Yes Yes Cooper Tire & Rubber Company CTB 10-May-13 1 Elect Director Roy V. Armes Management For For No Yes Cooper Tire & Rubber Company CTB 10-May-13 2 Elect Director Thomas P. Capo Management For For No Yes Cooper Tire & Rubber Company CTB 10-May-13 3 Elect Director Steven M. Chapman Management For For No Yes Cooper Tire & Rubber Company CTB 10-May-13 4 Elect Director John J. Holland Management For For No Yes Cooper Tire & Rubber Company CTB 10-May-13 5 Elect Director John F. Meier Management For For No Yes Cooper Tire & Rubber Company CTB 10-May-13 6 Elect Director Cynthia A. Niekamp Management For For No Yes Cooper Tire & Rubber Company CTB 10-May-13 7 Elect Director John H. Shuey Management For For No Yes Cooper Tire & Rubber Company CTB 10-May-13 8 Elect Director Richard L. Wambold Management For For No Yes Cooper Tire & Rubber Company CTB 10-May-13 9 Elect Director Robert D. Welding Management For For No Yes Cooper Tire & Rubber Company CTB 10-May-13 10 2 Ratify Auditors Management For For No Yes Cooper Tire & Rubber Company CTB 10-May-13 11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes eBay Inc. EBAY 18-Apr-13 1 1a Elect Director David M. Moffett Management For For No Yes eBay Inc. EBAY 18-Apr-13 2 1b Elect Director Richard T. Schlosberg, III Management For For No Yes eBay Inc. EBAY 18-Apr-13 3 1c Elect Director Thomas J. Tierney Management For For No Yes eBay Inc. EBAY 18-Apr-13 4 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes eBay Inc. EBAY 18-Apr-13 5 3 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes eBay Inc. EBAY 18-Apr-13 6 4 Report on Privacy and Data Security Share Holder Against Against No Yes eBay Inc. EBAY 18-Apr-13 7 5 Ratify Auditors Management For For No Yes First American Financial Corporation FAF 31847R102 14-May-13 1 Elect Director Anthony K. Anderson Management For For No Yes First American Financial Corporation FAF 31847R102 14-May-13 2 Elect Director Parker S. Kennedy Management For For No Yes First American Financial Corporation FAF 31847R102 14-May-13 3 Elect Director Mark C.Oman Management For For No Yes First American Financial Corporation FAF 31847R102 14-May-13 4 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes First American Financial Corporation FAF 31847R102 14-May-13 5 3 Amend Qualified Employee Stock Purchase Plan Management For For No Yes First American Financial Corporation FAF 31847R102 14-May-13 6 4 Ratify Auditors Management For For No Yes FleetCor Technologies, Inc. FLT 30-May-13 1 Elect Director Ronald F. Clarke Management For Withhold Yes Yes FleetCor Technologies, Inc. FLT 30-May-13 2 Elect Director Richard Macchia Management For Withhold Yes Yes FleetCor Technologies, Inc. FLT 30-May-13 3 2 Ratify Auditors Management For For No Yes FleetCor Technologies, Inc. FLT 30-May-13 4 3 Amend Omnibus Stock Plan Management For Against Yes Yes Green Mountain Coffee Roasters, Inc. GMCR 07-Mar-13 1 Elect Director Barbara D. Carlini Management For For No Yes Green Mountain Coffee Roasters, Inc. GMCR 07-Mar-13 2 Elect Director Hinda Miller Management For For No Yes Green Mountain Coffee Roasters, Inc. GMCR 07-Mar-13 3 Elect Director Norman H. Wesley Management For For No Yes Green Mountain Coffee Roasters, Inc. GMCR 07-Mar-13 4 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Green Mountain Coffee Roasters, Inc. GMCR 07-Mar-13 5 3 Ratify Auditors Management For For No Yes HollyFrontier Corporation HFC 15-May-13 1 1a Elect Director Douglas Y. Bech Management For For No Yes HollyFrontier Corporation HFC 15-May-13 2 1b Elect Director Buford P. Berry Management For For No Yes HollyFrontier Corporation HFC 15-May-13 3 1c Elect Director Leldon E. Echols Management For For No Yes HollyFrontier Corporation HFC 15-May-13 4 1d Elect Director R. Kevin Hardage Management For For No Yes HollyFrontier Corporation HFC 15-May-13 5 1e Elect Director Michael C. Jennings Management For For No Yes HollyFrontier Corporation HFC 15-May-13 6 1f Elect Director Robert J. Kostelnik Management For For No Yes HollyFrontier Corporation HFC 15-May-13 7 1g Elect Director James H. Lee Management For For No Yes HollyFrontier Corporation HFC 15-May-13 8 1h Elect Director Robert G. McKenzie Management For For No Yes HollyFrontier Corporation HFC 15-May-13 9 1i Elect Director Franklin Myers Management For For No Yes HollyFrontier Corporation HFC 15-May-13 10 1j Elect Director Michael E. Rose Management For For No Yes HollyFrontier Corporation HFC 15-May-13 11 1k Elect Director Tommy A. Valenta Management For For No Yes HollyFrontier Corporation HFC 15-May-13 12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes HollyFrontier Corporation HFC 15-May-13 13 3 Ratify Auditors Management For For No Yes Lennar Corporation LEN 10-Apr-13 1 Elect Director Irving Bolotin Management For For No Yes Lennar Corporation LEN 10-Apr-13 2 Elect Director Steven L. Gerard Management For For No Yes Lennar Corporation LEN 10-Apr-13 3 Elect Director Theron I. (Tig) Gilliam Management For For No Yes Lennar Corporation LEN 10-Apr-13 4 Elect Director Sherrill W. Hudson Management For For No Yes Lennar Corporation LEN 10-Apr-13 5 Elect Director R. Kirk Landon Management For For No Yes Lennar Corporation LEN 10-Apr-13 6 Elect Director Sidney Lapidus Management For For No Yes Lennar Corporation LEN 10-Apr-13 7 Elect Director Stuart A. Miller Management For For No Yes Lennar Corporation LEN 10-Apr-13 8 Elect Director Jeffrey Sonnenfeld Management For For No Yes Lennar Corporation LEN 10-Apr-13 9 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Lennar Corporation LEN 10-Apr-13 10 3 Ratify Auditors Management For For No Yes LinkedIn Corporation LNKD 53578A108 13-Jun-13 1 Elect Director A. George "Skip" Battle Management For For No Yes LinkedIn Corporation LNKD 53578A108 13-Jun-13 2 Elect Director Michael J. Moritz Management For For No Yes LinkedIn Corporation LNKD 53578A108 13-Jun-13 3 2 Ratify Auditors Management For For No Yes Marathon Petroleum Corporation MPC 56585A102 24-Apr-13 1 Elect Director Evan Bayh Management For For No Yes Marathon Petroleum Corporation MPC 56585A102 24-Apr-13 2 Elect Director William L. Davis Management For For No Yes Marathon Petroleum Corporation MPC 56585A102 24-Apr-13 3 Elect Director Thomas J. Usher Management For For No Yes Marathon Petroleum Corporation MPC 56585A102 24-Apr-13 4 2 Ratify Auditors Management For For No Yes Marathon Petroleum Corporation MPC 56585A102 24-Apr-13 5 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Marathon Petroleum Corporation MPC 56585A102 24-Apr-13 6 4 Declassify the Board of Directors Management For For No Yes The Ryland Group, Inc. RYL 24-Apr-13 1 Elect Director William L. Jews Management For For No Yes The Ryland Group, Inc. RYL 24-Apr-13 2 Elect Director Ned Mansour Management For For No Yes The Ryland Group, Inc. RYL 24-Apr-13 3 Elect Director Robert E. Mellor Management For For No Yes The Ryland Group, Inc. RYL 24-Apr-13 4 Elect Director Norman J. Metcalfe Management For For No Yes The Ryland Group, Inc. RYL 24-Apr-13 5 Elect Director Larry T. Nicholson Management For For No Yes The Ryland Group, Inc. RYL 24-Apr-13 6 Elect Director Charlotte St. Martin Management For For No Yes The Ryland Group, Inc. RYL 24-Apr-13 7 Elect Director Robert G. van Schoonenberg Management For For No Yes The Ryland Group, Inc. RYL 24-Apr-13 8 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Ryland Group, Inc. RYL 24-Apr-13 9 3 Approve Executive Incentive Bonus Plan Management For For No Yes The Ryland Group, Inc. RYL 24-Apr-13 10 4 Ratify Auditors Management For For No Yes The Sherwin-Williams Company SHW 17-Apr-13 1 Elect Director Arthur F. Anton Management For For No Yes The Sherwin-Williams Company SHW 17-Apr-13 2 Elect Director Christopher M. Connor Management For For No Yes The Sherwin-Williams Company SHW 17-Apr-13 3 Elect Director David F. Hodnik Management For For No Yes The Sherwin-Williams Company SHW 17-Apr-13 4 Elect Director Thomas G. Kadien Management For For No Yes The Sherwin-Williams Company SHW 17-Apr-13 5 Elect Director Richard J. Kramer Management For For No Yes The Sherwin-Williams Company SHW 17-Apr-13 6 Elect Director Susan J. Kropf Management For For No Yes The Sherwin-Williams Company SHW 17-Apr-13 7 Elect Director Richard K. Smucker Management For For No Yes The Sherwin-Williams Company SHW 17-Apr-13 8 Elect Director John M. Stropki Management For For No Yes The Sherwin-Williams Company SHW 17-Apr-13 9 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Sherwin-Williams Company SHW 17-Apr-13 10 3 Adopt Majority Voting for Uncontested Election of Directors Management For For No Yes The Sherwin-Williams Company SHW 17-Apr-13 11 4 Ratify Auditors Management For For No Yes SXC Health Solutions Corp. SXCI 78505P100 02-Jul-12 1 1 Issue Shares in Connection with Acquisition Management For For No Yes SXC Health Solutions Corp. SXCI 78505P100 02-Jul-12 2 2 Amend Omnibus Stock Plan Management For For No Yes SXC Health Solutions Corp. SXCI 78505P100 02-Jul-12 3 3 Change Company Name to Catamaran Corporation Management For For No Yes SXC Health Solutions Corp. SXCI 78505P100 02-Jul-12 4 4 Adjourn Meeting Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 1 1a Elect Director C. Martin Harris Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 2 1b Elect Director Judy C. Lewent Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 3 1c Elect Director Jim P. Manzi Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 4 1d Elect Director Lars R. Sorensen Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 5 1e Elect Director Elaine S. Ullian Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 6 1f Elect Director Marc N. Casper Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 7 1g Elect Director Nelson J. Chai Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 8 1h Elect Director Tyler Jacks Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 9 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 10 3 Approve Omnibus Stock Plan Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 11 4 Approve Executive Incentive Bonus Plan Management For For No Yes Thermo Fisher Scientific Inc. TMO 22-May-13 12 5 Ratify Auditors Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 1 1a Elect Director Gary P. Coughlan Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 2 1b Elect Director Mary B. Cranston Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 3 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 4 1d Elect Director Robert W. Matschullat Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 5 1e Elect Director Cathy E. Minehan Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 6 1f Elect Director Suzanne Nora Johnson Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 7 1g Elect Director David J. Pang Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 8 1h Elect Director Joseph W. Saunders Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 9 1i Elect Director Charles W. Scharf Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 10 1j Elect Director William S. Shanahan Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 11 1k Elect Director John A. Swainson Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 13 3 Ratify Auditors Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 14 4 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes Valero Energy Corporation VLO 91913Y100 02-May-13 1 1a Elect Director Jerry D. Choate Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 2 1b Elect Director Ruben M. Escobedo Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 3 1c Elect Director William R. Klesse Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 4 1d Elect Director Deborah P. Majoras Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 5 1e Elect Director Bob Marbut Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 6 1f Elect Director Donald L. Nickles Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 7 1g Elect Director Philip J. Pfeiffer Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 8 1h Elect Director Robert A. Profusek Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 9 1i Elect Director Susan Kaufman Purcell Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 10 1j Elect Director Stephen M. Waters Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 11 1k Elect Director Randall J. Weisenburger Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 12 1l Elect Director Rayford Wilkins, Jr. Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 13 2 Ratify Auditors Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 14 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 15 4 Report on Political Contributions and Lobbying Expenditures Share Holder Against For Yes Yes Western Digital Corporation WDC 08-Nov-12 1 1a Elect Director Kathleen A. Cote Management For For No Yes Western Digital Corporation WDC 08-Nov-12 2 1b Elect Director John F. Coyne Management For For No Yes Western Digital Corporation WDC 08-Nov-12 3 1c Elect Director Henry T. DeNero Management For For No Yes Western Digital Corporation WDC 08-Nov-12 4 1d Elect Director William L. Kimsey Management For For No Yes Western Digital Corporation WDC 08-Nov-12 5 1e Elect Director Michael D. Lambert Management For For No Yes Western Digital Corporation WDC 08-Nov-12 6 1f Elect Director Len J. Lauer Management For For No Yes Western Digital Corporation WDC 08-Nov-12 7 1g Elect Director Matthew E. Massengill Management For For No Yes Western Digital Corporation WDC 08-Nov-12 8 1h Elect Director Roger H. Moore Management For For No Yes Western Digital Corporation WDC 08-Nov-12 9 1i Elect Director Kensuke Oka Management For For No Yes Western Digital Corporation WDC 08-Nov-12 10 1j Elect Director Thomas E. Pardun Management For For No Yes Western Digital Corporation WDC 08-Nov-12 11 1k Elect Director Arif Shakeel Management For For No Yes Western Digital Corporation WDC 08-Nov-12 12 1l Elect Director Masahiro Yamamura Management For For No Yes Western Digital Corporation WDC 08-Nov-12 13 2 Amend Omnibus Stock Plan Management For For No Yes Western Digital Corporation WDC 08-Nov-12 14 3 Amend Qualified Employee Stock Purchase Plan Management For For No Yes Western Digital Corporation WDC 08-Nov-12 15 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Western Digital Corporation WDC 08-Nov-12 16 5 Ratify Auditors Management For For No Yes Westlake Chemical Corporation WLK 17-May-13 1 Elect Director Robert T. Blakely Management For For No Yes Westlake Chemical Corporation WLK 17-May-13 2 Elect Director Albert Chao Management For Withhold Yes Yes Westlake Chemical Corporation WLK 17-May-13 3 Elect Director Michael J. Graff Management For For No Yes Westlake Chemical Corporation WLK 17-May-13 4 Elect Director R. Bruce Northcutt Management For For No Yes Westlake Chemical Corporation WLK 17-May-13 5 2 Ratify Auditors Management For For No Yes Westlake Chemical Corporation WLK 17-May-13 6 3 Amend Omnibus Stock Plan Management For For No Yes Monteagle Quality Growth Fund (MFGIX) Apple Inc. AAPL 27-Feb-13 1 Elect Director William Campbell Management For For No Yes Apple Inc. AAPL 27-Feb-13 2 Elect Director Timothy Cook Management For For No Yes Apple Inc. AAPL 27-Feb-13 3 Elect Director Millard Drexler Management For For No Yes Apple Inc. AAPL 27-Feb-13 4 Elect Director Al Gore Management For For No Yes Apple Inc. AAPL 27-Feb-13 5 Elect Director Robert Iger Management For For No Yes Apple Inc. AAPL 27-Feb-13 6 Elect Director Andrea Jung Management For For No Yes Apple Inc. AAPL 27-Feb-13 7 Elect Director Arthur Levinson Management For For No Yes Apple Inc. AAPL 27-Feb-13 8 Elect Director Ronald Sugar Management For For No Yes Apple Inc. AAPL 27-Feb-13 9 2 Amend Articles of Incorporation Management For For No Yes Apple Inc. AAPL 27-Feb-13 10 3 Ratify Auditors Management For For No Yes Apple Inc. AAPL 27-Feb-13 11 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Apple Inc. AAPL 27-Feb-13 12 5 Stock Retention/Holding Period Share Holder Against For Yes Yes Apple Inc. AAPL 27-Feb-13 13 6 Establish Board Committee on Human Rights Share Holder Against Against No Yes Abbott Laboratories ABT 26-Apr-13 1 Elect Director Robert J. Alpern Management For For No Yes Abbott Laboratories ABT 26-Apr-13 2 Elect Director Roxanne S. Austin Management For For No Yes Abbott Laboratories ABT 26-Apr-13 3 Elect Director Sally E. Blount Management For For No Yes Abbott Laboratories ABT 26-Apr-13 4 Elect Director W. James Farrell Management For For No Yes Abbott Laboratories ABT 26-Apr-13 5 Elect Director Edward M. Liddy Management For For No Yes Abbott Laboratories ABT 26-Apr-13 6 Elect Director Nancy McKinstry Management For For No Yes Abbott Laboratories ABT 26-Apr-13 7 Elect Director Phebe N. Novakovic Management For For No Yes Abbott Laboratories ABT 26-Apr-13 8 Elect Director William A. Osborn Management For For No Yes Abbott Laboratories ABT 26-Apr-13 9 Elect Director Samuel C. Scott, III Management For For No Yes Abbott Laboratories ABT 26-Apr-13 10 Elect Director Glenn F. Tilton Management For For No Yes Abbott Laboratories ABT 26-Apr-13 11 Elect Director Miles D. White Management For For No Yes Abbott Laboratories ABT 26-Apr-13 12 2 Ratify Auditors Management For For No Yes Abbott Laboratories ABT 26-Apr-13 13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Abbott Laboratories ABT 26-Apr-13 14 4 Label and Eliminate GMO Ingredients in Products Share Holder Against Against No Yes Abbott Laboratories ABT 26-Apr-13 15 5 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes Abbott Laboratories ABT 26-Apr-13 16 6 Require Independent Board Chairman Share Holder Against Against No Yes Abbott Laboratories ABT 26-Apr-13 17 7 Stock Retention/Holding Period Share Holder Against For Yes Yes Abbott Laboratories ABT 26-Apr-13 18 8 Cease Compliance Adjustments to Performance Criteria Share Holder Against For Yes Yes Abbott Laboratories ABT 26-Apr-13 19 9 Pro-rata Vesting of Equity Awards Share Holder Against For Yes Yes AMETEK, Inc. AME 08-May-13 1 Elect Director Ruby R. Chandy Management For For No Yes AMETEK, Inc. AME 08-May-13 2 Elect Director Charles D. Klein Management For For No Yes AMETEK, Inc. AME 08-May-13 3 Elect Director Steven W. Kohlhagen Management For For No Yes AMETEK, Inc. AME 08-May-13 4 2 Increase Authorized Common Stock Management For For No Yes AMETEK, Inc. AME 08-May-13 5 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes AMETEK, Inc. AME 08-May-13 6 4 Ratify Auditors Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 1 1a Elect Director Raymond P. Dolan Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 2 1b Elect Director Ronald M. Dykes Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 3 1c Elect Director Carolyn F. Katz Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 4 1d Elect Director Gustavo Lara Cantu Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 5 1e Elect Director JoAnn A. Reed Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 6 1f Elect Director Pamela D.A. Reeve Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 7 1g Elect Director David E. Sharbutt Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 8 1h Elect Director James D. Taiclet, Jr. Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 9 1i Elect Director Samme L. Thompson Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 10 2 Ratify Auditors Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes American Tower Corporation AMT 03027X100 21-May-13 12 4 Amend Right to Call Special Meeting Management For For No Yes Amazon.com, Inc. AMZN 23-May-13 1 1a Elect Director Jeffrey P. Bezos Management For For No Yes Amazon.com, Inc. AMZN 23-May-13 2 1b Elect Director Tom A. Alberg Management For For No Yes Amazon.com, Inc. AMZN 23-May-13 3 1c Elect Director John Seely Brown Management For For No Yes Amazon.com, Inc. AMZN 23-May-13 4 1d Elect Director William B. Gordon Management For For No Yes Amazon.com, Inc. AMZN 23-May-13 5 1e Elect Director Jamie S. Gorelick Management For For No Yes Amazon.com, Inc. AMZN 23-May-13 6 1f Elect Director Alain Monie Management For For No Yes Amazon.com, Inc. AMZN 23-May-13 7 1g Elect Director Jonathan J. Rubinstein Management For For No Yes Amazon.com, Inc. AMZN 23-May-13 8 1h Elect Director Thomas O. Ryder Management For For No Yes Amazon.com, Inc. AMZN 23-May-13 9 1i Elect Director Patricia Q. Stonesifer Management For For No Yes Amazon.com, Inc. AMZN 23-May-13 10 2 Ratify Auditors Management For For No Yes Amazon.com, Inc. AMZN 23-May-13 11 3 Report on Political Contributions Share Holder Against For Yes Yes Amphenol Corporation APH 22-May-13 1 Elect Director Stanley L. Clark Management For For No Yes Amphenol Corporation APH 22-May-13 2 Elect Director David P. Falck Management For For No Yes Amphenol Corporation APH 22-May-13 3 Elect Director Edward G. Jepsen Management For For No Yes Amphenol Corporation APH 22-May-13 4 Elect Director Andrew E. Lietz Management For For No Yes Amphenol Corporation APH 22-May-13 5 Elect Director Martin H. Loeffler Management For For No Yes Amphenol Corporation APH 22-May-13 6 Elect Director John R. Lord Management For For No Yes Amphenol Corporation APH 22-May-13 7 2 Ratify Auditors Management For For No Yes Amphenol Corporation APH 22-May-13 8 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Amphenol Corporation APH 22-May-13 9 4 Amend Bylaws Call Special Meetings Share Holder Against For Yes Yes Airgas, Inc. ARG 14-Aug-12 1 Elect Director James W. Hovey Management For For No Yes Airgas, Inc. ARG 14-Aug-12 2 Elect Director Michael L. Molinini Management For For No Yes Airgas, Inc. ARG 14-Aug-12 3 Elect Director Paula A. Sneed Management For For No Yes Airgas, Inc. ARG 14-Aug-12 4 Elect Director David M. Stout Management For For No Yes Airgas, Inc. ARG 14-Aug-12 5 2 Amend Omnibus Stock Plan Management For For No Yes Airgas, Inc. ARG 14-Aug-12 6 3 Ratify Auditors Management For For No Yes Airgas, Inc. ARG 14-Aug-12 7 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Airgas, Inc. ARG 14-Aug-12 8 5 Declassify the Board of Directors Share Holder Against For Yes Yes Baxter International Inc. BAX 07-May-13 1 1a Elect Director Thomas F. Chen Management For For No Yes Baxter International Inc. BAX 07-May-13 2 1b Elect Director Blake E. Devitt Management For For No Yes Baxter International Inc. BAX 07-May-13 3 1c Elect Director John D. Forsyth Management For For No Yes Baxter International Inc. BAX 07-May-13 4 1d Elect Director Gail D. Fosler Management For For No Yes Baxter International Inc. BAX 07-May-13 5 1e Elect Director Carole J. Shapazian Management For For No Yes Baxter International Inc. BAX 07-May-13 6 2 Ratify Auditors Management For For No Yes Baxter International Inc. BAX 07-May-13 7 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Baxter International Inc. BAX 07-May-13 8 4 Declassify the Board of Directors Management For For No Yes Baxter International Inc. BAX 07-May-13 9 5 Provide Right to Call Special Meeting Management For For No Yes Bed Bath & Beyond Inc. BBBY 28-Jun-13 1 1a Elect Director Warren Eisenberg Management For For No Yes Bed Bath & Beyond Inc. BBBY 28-Jun-13 2 1b Elect Director Leonard Feinstein Management For For No Yes Bed Bath & Beyond Inc. BBBY 28-Jun-13 3 1c Elect Director Steven H. Temares Management For For No Yes Bed Bath & Beyond Inc. BBBY 28-Jun-13 4 1d Elect Director Dean S. Adler Management For For No Yes Bed Bath & Beyond Inc. BBBY 28-Jun-13 5 1e Elect Director Stanley F. Barshay Management For For No Yes Bed Bath & Beyond Inc. BBBY 28-Jun-13 6 1f Elect Director Klaus Eppler Management For For No Yes Bed Bath & Beyond Inc. BBBY 28-Jun-13 7 1g Elect Director Patrick R. Gaston Management For For No Yes Bed Bath & Beyond Inc. BBBY 28-Jun-13 8 1h Elect Director Jordan Heller Management For For No Yes Bed Bath & Beyond Inc. BBBY 28-Jun-13 9 1i Elect Director Victoria A. Morrison Management For For No Yes Bed Bath & Beyond Inc. BBBY 28-Jun-13 10 2 Ratify Auditors Management For For No Yes Bed Bath & Beyond Inc. BBBY 28-Jun-13 11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes BlackRock, Inc. BLK 09247X101 30-May-13 1 1a Elect Director Abdlatif Yousef Al-Hamad Management For For No Yes BlackRock, Inc. BLK 09247X101 30-May-13 2 1b Elect Director Mathis Cabiallavetta Management For For No Yes BlackRock, Inc. BLK 09247X101 30-May-13 3 1c Elect Director Dennis D. Dammerman Management For For No Yes BlackRock, Inc. BLK 09247X101 30-May-13 4 1d Elect Director Jessica P. Einhorn Management For For No Yes BlackRock, Inc. BLK 09247X101 30-May-13 5 1e Elect Director Fabrizio Freda Management For For No Yes BlackRock, Inc. BLK 09247X101 30-May-13 6 1f Elect Director David H. Komansky Management For For No Yes BlackRock, Inc. BLK 09247X101 30-May-13 7 1g Elect Director James E. Rohr Management For For No Yes BlackRock, Inc. BLK 09247X101 30-May-13 8 1h Elect Director Susan L. Wagner Management For For No Yes BlackRock, Inc. BLK 09247X101 30-May-13 9 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes BlackRock, Inc. BLK 09247X101 30-May-13 10 3 Ratify Auditors Management For For No Yes Ball Corporation BLL 24-Apr-13 1 Elect Director Hanno C. Fiedler Management For Withhold Yes Yes Ball Corporation BLL 24-Apr-13 2 Elect Director John F. Lehman Management For Withhold Yes Yes Ball Corporation BLL 24-Apr-13 3 Elect Director Georgia R. Nelson Management For Withhold Yes Yes Ball Corporation BLL 24-Apr-13 4 2 Ratify Auditors Management For For No Yes Ball Corporation BLL 24-Apr-13 5 3 Approve Omnibus Stock Plan Management For For No Yes Ball Corporation BLL 24-Apr-13 6 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Ball Corporation BLL 24-Apr-13 7 5 Require a Majority Vote for the Election of Directors Share Holder Against For Yes Yes Celgene Corporation CELG 12-Jun-13 1 Elect Director Robert J. Hugin Management For For No Yes Celgene Corporation CELG 12-Jun-13 2 Elect Director Richard Barker Management For For No Yes Celgene Corporation CELG 12-Jun-13 3 Elect Director Michael D. Casey Management For For No Yes Celgene Corporation CELG 12-Jun-13 4 Elect Director Carrie S. Cox Management For For No Yes Celgene Corporation CELG 12-Jun-13 5 Elect Director Rodman L. Drake Management For For No Yes Celgene Corporation CELG 12-Jun-13 6 Elect Director Michael A. Friedman Management For For No Yes Celgene Corporation CELG 12-Jun-13 7 Elect Director Gilla Kaplan Management For For No Yes Celgene Corporation CELG 12-Jun-13 8 Elect Director James J. Loughlin Management For For No Yes Celgene Corporation CELG 12-Jun-13 9 Elect Director Ernest Mario Management For For No Yes Celgene Corporation CELG 12-Jun-13 10 2 Ratify Auditors Management For For No Yes Celgene Corporation CELG 12-Jun-13 11 3 Amend Omnibus Stock Plan Management For For No Yes Celgene Corporation CELG 12-Jun-13 12 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Celgene Corporation CELG 12-Jun-13 13 5 Stock Retention/Holding Period Share Holder Against For Yes Yes CF Industries Holdings, Inc. CF 14-May-13 1 1 Declassify the Board of Directors Management For For No Yes CF Industries Holdings, Inc. CF 14-May-13 2 2a Elect Director Robert C. Arzbaecher Management For For No Yes CF Industries Holdings, Inc. CF 14-May-13 3 2b Elect Director Stephen J. Hagge Management For For No Yes CF Industries Holdings, Inc. CF 14-May-13 4 2c Elect Director Edward A. Schmitt Management For For No Yes CF Industries Holdings, Inc. CF 14-May-13 5 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes CF Industries Holdings, Inc. CF 14-May-13 6 4 Ratify Auditors Management For For No Yes CF Industries Holdings, Inc. CF 14-May-13 7 5 Reduce Supermajority Vote Requirement Share Holder Against For Yes Yes CF Industries Holdings, Inc. CF 14-May-13 8 6 Adopt Policy and Report on Board Diversity Share Holder Against For Yes Yes CF Industries Holdings, Inc. CF 14-May-13 9 7 Report on Political Contributions Share Holder Against For Yes Yes CF Industries Holdings, Inc. CF 14-May-13 10 8 Report on Sustainability Share Holder Against For Yes Yes Cummins Inc. CMI 14-May-13 1 1 Elect Director N. Thomas Linebarger Management For For No Yes Cummins Inc. CMI 14-May-13 2 2 Elect Director William I. Miller Management For For No Yes Cummins Inc. CMI 14-May-13 3 3 Elect Director Alexis M. Herman Management For For No Yes Cummins Inc. CMI 14-May-13 4 4 Elect Director Georgia R. Nelson Management For For No Yes Cummins Inc. CMI 14-May-13 5 5 Elect Director Carl Ware Management For For No Yes Cummins Inc. CMI 14-May-13 6 6 Elect Director Robert K. Herdman Management For For No Yes Cummins Inc. CMI 14-May-13 7 7 Elect Director Robert J. Bernhard Management For For No Yes Cummins Inc. CMI 14-May-13 8 8 Elect Director Franklin R. Chang Diaz Management For For No Yes Cummins Inc. CMI 14-May-13 9 9 Elect Director Stephen B. Dobbs Management For For No Yes Cummins Inc. CMI 14-May-13 10 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Cummins Inc. CMI 14-May-13 11 11 Ratify Auditors Management For For No Yes Cummins Inc. CMI 14-May-13 12 12 Require Independent Board Chairman Share Holder Against Against No Yes Cinemark Holdings, Inc. CNK 17243V102 23-May-13 1 Elect Director Benjamin D. Chereskin Management For For No Yes Cinemark Holdings, Inc. CNK 17243V102 23-May-13 2 Elect Director Lee Roy Mitchell Management For For No Yes Cinemark Holdings, Inc. CNK 17243V102 23-May-13 3 Elect Director Raymond W. Syufy Management For For No Yes Cinemark Holdings, Inc. CNK 17243V102 23-May-13 4 2 Ratify Auditors Management For For No Yes Cinemark Holdings, Inc. CNK 17243V102 23-May-13 5 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Cinemark Holdings, Inc. CNK 17243V102 23-May-13 6 4 Amend Omnibus Stock Plan Management For For No Yes Cinemark Holdings, Inc. CNK 17243V102 23-May-13 7 5 Amend Executive Incentive Bonus Plan Management For For No Yes CVS Caremark Corporation CVS 09-May-13 1 Elect Director C. David Brown II Management For For No Yes CVS Caremark Corporation CVS 09-May-13 2 Elect Director David W. Dorman Management For For No Yes CVS Caremark Corporation CVS 09-May-13 3 Elect Director Anne M. Finucane Management For For No Yes CVS Caremark Corporation CVS 09-May-13 4 Elect Director Kristen Gibney Williams Management For For No Yes CVS Caremark Corporation CVS 09-May-13 5 Elect Director Larry J. Merlo Management For For No Yes CVS Caremark Corporation CVS 09-May-13 6 Elect Director Jean-Pierre Millon Management For For No Yes CVS Caremark Corporation CVS 09-May-13 7 Elect Director Richard J. Swift Management For For No Yes CVS Caremark Corporation CVS 09-May-13 8 Elect Director William C. Weldon Management For For No Yes CVS Caremark Corporation CVS 09-May-13 9 Elect Director Tony L. White Management For For No Yes CVS Caremark Corporation CVS 09-May-13 10 2 Ratify Auditors Management For For No Yes CVS Caremark Corporation CVS 09-May-13 11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes CVS Caremark Corporation CVS 09-May-13 12 4 Amend Qualified Employee Stock Purchase Plan Management For For No Yes CVS Caremark Corporation CVS 09-May-13 13 5 Reduce Vote Requirement Under the Fair Price Provision Management For For No Yes CVS Caremark Corporation CVS 09-May-13 14 6 Report on Political Contributions Share Holder Against For Yes Yes CVS Caremark Corporation CVS 09-May-13 15 7 Pro-rata Vesting of Equity Awards Share Holder Against For Yes Yes CVS Caremark Corporation CVS 09-May-13 16 8 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes Concho Resources Inc. CXO 20605P101 06-Jun-13 1 Elect Director Gary A. Merriman Management For For No Yes Concho Resources Inc. CXO 20605P101 06-Jun-13 2 Elect Director Ray M. Poage Management For For No Yes Concho Resources Inc. CXO 20605P101 06-Jun-13 3 Elect Director A. Wellford Tabor Management For For No Yes Concho Resources Inc. CXO 20605P101 06-Jun-13 4 2 Ratify Auditors Management For For No Yes Concho Resources Inc. CXO 20605P101 06-Jun-13 5 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Danaher Corporation DHR 07-May-13 1 Elect Director Donald J. Ehrlich Management For For No Yes Danaher Corporation DHR 07-May-13 2 Elect Director Linda Hefner Filler Management For For No Yes Danaher Corporation DHR 07-May-13 3 Elect Director Teri List-Stoll Management For For No Yes Danaher Corporation DHR 07-May-13 4 Elect Director Walter G. Lohr, Jr. Management For For No Yes Danaher Corporation DHR 07-May-13 5 Elect Director Steven M. Rales Management For For No Yes Danaher Corporation DHR 07-May-13 6 Elect Director John T. Schwieters Management For For No Yes Danaher Corporation DHR 07-May-13 7 Elect Director Alan G. Spoon Management For For No Yes Danaher Corporation DHR 07-May-13 8 2 Ratify Auditors Management For For No Yes Danaher Corporation DHR 07-May-13 9 3 Amend Omnibus Stock Plan Management For For No Yes Danaher Corporation DHR 07-May-13 10 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Danaher Corporation DHR 07-May-13 11 5 Stock Retention/Holding Period Share Holder Against For Yes Yes Danaher Corporation DHR 07-May-13 12 6 Report on Political Contributions Share Holder Against For Yes Yes The Walt Disney Company DIS 06-Mar-13 1 1.a Elect Director Susan E. Arnold Management For For No Yes The Walt Disney Company DIS 06-Mar-13 2 1.b Elect Director John S. Chen Management For For No Yes The Walt Disney Company DIS 06-Mar-13 3 1.c Elect Director Judith L. Estrin Management For For No Yes The Walt Disney Company DIS 06-Mar-13 4 1.d Elect Director Robert A. Iger Management For For No Yes The Walt Disney Company DIS 06-Mar-13 5 1.e Elect Director Fred H. Langhammer Management For For No Yes The Walt Disney Company DIS 06-Mar-13 6 1.f Elect Director Aylwin B. Lewis Management For For No Yes The Walt Disney Company DIS 06-Mar-13 7 1.g Elect Director Monica C. Lozano Management For For No Yes The Walt Disney Company DIS 06-Mar-13 8 1.h Elect Director Robert W. Matschullat Management For For No Yes The Walt Disney Company DIS 06-Mar-13 9 1.i Elect Director Sheryl K. Sandberg Management For For No Yes The Walt Disney Company DIS 06-Mar-13 10 1.j Elect Director Orin C. Smith Management For For No Yes The Walt Disney Company DIS 06-Mar-13 11 2 Ratify Auditors Management For For No Yes The Walt Disney Company DIS 06-Mar-13 12 3 Amend Executive Incentive Bonus Plan Management For For No Yes The Walt Disney Company DIS 06-Mar-13 13 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes The Walt Disney Company DIS 06-Mar-13 14 5 Adopt Proxy Access Right Share Holder Against For Yes Yes The Walt Disney Company DIS 06-Mar-13 15 6 Require Independent Board Chairman Share Holder Against For Yes Yes eBay Inc. EBAY 18-Apr-13 1 1a Elect Director David M. Moffett Management For For No Yes eBay Inc. EBAY 18-Apr-13 2 1b Elect Director Richard T. Schlosberg, III Management For For No Yes eBay Inc. EBAY 18-Apr-13 3 1c Elect Director Thomas J. Tierney Management For For No Yes eBay Inc. EBAY 18-Apr-13 4 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes eBay Inc. EBAY 18-Apr-13 5 3 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes eBay Inc. EBAY 18-Apr-13 6 4 Report on Privacy and Data Security Share Holder Against Against No Yes eBay Inc. EBAY 18-Apr-13 7 5 Ratify Auditors Management For For No Yes The Estee Lauder Companies Inc. EL 09-Nov-12 1 Elect Director Rose Marie Bravo Management For For No Yes The Estee Lauder Companies Inc. EL 09-Nov-12 2 Elect Director Paul J. Fribourg Management For For No Yes The Estee Lauder Companies Inc. EL 09-Nov-12 3 Elect Director Mellody Hobson Management For For No Yes The Estee Lauder Companies Inc. EL 09-Nov-12 4 Elect Director Irvine O. Hockaday, Jr. Management For For No Yes The Estee Lauder Companies Inc. EL 09-Nov-12 5 Elect Director Barry S. Sternlicht Management For Withhold Yes Yes The Estee Lauder Companies Inc. EL 09-Nov-12 6 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Estee Lauder Companies Inc. EL 09-Nov-12 7 3 Increase Authorized Common Stock Management For Against Yes Yes The Estee Lauder Companies Inc. EL 09-Nov-12 8 4 Ratify Auditors Management For For No Yes EMC Corporation EMC 01-May-13 1 1a Elect Director Michael W. Brown Management For For No Yes EMC Corporation EMC 01-May-13 2 1b Elect Director Randolph L. Cowen Management For For No Yes EMC Corporation EMC 01-May-13 3 1c Elect Director Gail Deegan Management For For No Yes EMC Corporation EMC 01-May-13 4 1d Elect Director James S. DiStasio Management For For No Yes EMC Corporation EMC 01-May-13 5 1e Elect Director John R. Egan Management For For No Yes EMC Corporation EMC 01-May-13 6 1f Elect Director Edmund F. Kelly Management For For No Yes EMC Corporation EMC 01-May-13 7 1g Elect Director Judith A. Miscik Management For For No Yes EMC Corporation EMC 01-May-13 8 1h Elect Director Windle B. Priem Management For For No Yes EMC Corporation EMC 01-May-13 9 1i Elect Director Paul Sagan Management For For No Yes EMC Corporation EMC 01-May-13 10 1j Elect Director David N. Strohm Management For For No Yes EMC Corporation EMC 01-May-13 11 1k Elect Director Joseph M. Tucci Management For For No Yes EMC Corporation EMC 01-May-13 12 2 Ratify Auditors Management For For No Yes EMC Corporation EMC 01-May-13 13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes EMC Corporation EMC 01-May-13 14 4 Amend Omnibus Stock Plan Management For For No Yes EMC Corporation EMC 01-May-13 15 5 Amend Qualified Employee Stock Purchase Plan Management For For No Yes EMC Corporation EMC 01-May-13 16 6 Provide Right to Act by Written Consent Management For For No Yes EMC Corporation EMC 01-May-13 17 7 Require Consistency with Corporate Values and Report on Political Contributions Share Holder Against Against No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 1 1a Elect Director Gary G. Benanav Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 2 1b Elect Director Maura C. Breen Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 3 1c Elect Director William J. DeLaney Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 4 1d Elect Director Nicholas J. LaHowchic Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 5 1e Elect Director Thomas P. Mac Mahon Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 6 1f Elect Director Frank Mergenthaler Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 7 1g Elect Director Woodrow A. Myers, Jr. Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 8 1h Elect Director John O. Parker, Jr. Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 9 1i Elect Director George Paz Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 10 1j Elect Director William L. Roper Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 11 1k Elect Director Samuel K. Skinner Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 12 1l Elect Director Seymour Sternberg Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 13 2 Ratify Auditors Management For For No Yes Express Scripts Holding Company ESRX 30219G108 09-May-13 14 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 1 Elect Director Iris S. Chan Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 2 Elect Director Rudolph I. Estrada Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 3 Elect Director Julia S. Gouw Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 4 Elect Director Paul H. Irving Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 5 Elect Director Andrew S. Kane Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 6 Elect Director Tak-Chuen Clarence Kwan Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 7 Elect Director John Lee Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 8 Elect Director Herman Y. Li Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 9 Elect Director Jack C. Liu Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 10 Elect Director Dominic Ng Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 11 Elect Director Keith W. Renken Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 12 2 Ratify Auditors Management For For No Yes East West Bancorp, Inc. EWBC 27579R104 28-May-13 13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Ford Motor Company F 09-May-13 1 Elect Director Stephen G. Butler Management For For No Yes Ford Motor Company F 09-May-13 2 Elect Director Kimberly A. Casiano Management For For No Yes Ford Motor Company F 09-May-13 3 Elect Director Anthony F. Earley, Jr. Management For For No Yes Ford Motor Company F 09-May-13 4 Elect Director Edsel B. Ford II Management For For No Yes Ford Motor Company F 09-May-13 5 Elect Director William Clay Ford, Jr. Management For For No Yes Ford Motor Company F 09-May-13 6 Elect Director Richard A. Gephardt Management For For No Yes Ford Motor Company F 09-May-13 7 Elect Director James H. Hance, Jr. Management For For No Yes Ford Motor Company F 09-May-13 8 Elect Director William W. Helman IV Management For For No Yes Ford Motor Company F 09-May-13 9 Elect Director Jon M. Huntsman, Jr. Management For For No Yes Ford Motor Company F 09-May-13 10 Elect Director Richard A. Manoogian Management For Against Yes Yes Ford Motor Company F 09-May-13 11 Elect Director Ellen R. Marram Management For For No Yes Ford Motor Company F 09-May-13 12 Elect Director Alan Mulally Management For For No Yes Ford Motor Company F 09-May-13 13 Elect Director Homer A. Neal Management For For No Yes Ford Motor Company F 09-May-13 14 Elect Director Gerald L. Shaheen Management For For No Yes Ford Motor Company F 09-May-13 15 Elect Director John L. Thornton Management For For No Yes Ford Motor Company F 09-May-13 16 2 Ratify Auditors Management For For No Yes Ford Motor Company F 09-May-13 17 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Ford Motor Company F 09-May-13 18 4 Amend Executive Incentive Bonus Plan Management For Against Yes Yes Ford Motor Company F 09-May-13 19 5 Amend Omnibus Stock Plan Management For Against Yes Yes Ford Motor Company F 09-May-13 20 6 Approval of Tax Benefits Preservation Plan Management For For No Yes Ford Motor Company F 09-May-13 21 7 Approve Recapitalization Plan for all Stock to Have One-vote per Share Share Holder Against For Yes Yes Ford Motor Company F 09-May-13 22 8 Amend Bylaws Call Special Meetings Share Holder Against For Yes Yes Fluor Corporation FLR 02-May-13 1 1A Elect Director Peter K. Barker Management For Against Yes Yes Fluor Corporation FLR 02-May-13 2 1B Elect Director Alan M. Bennett Management For For No Yes Fluor Corporation FLR 02-May-13 3 1C Elect Director Rosemary T. Berkery Management For Against Yes Yes Fluor Corporation FLR 02-May-13 4 1D Elect Director James T. Hackett Management For For No Yes Fluor Corporation FLR 02-May-13 5 1E Elect Director Kent Kresa Management For For No Yes Fluor Corporation FLR 02-May-13 6 1F Elect Director Dean R. O'Hare Management For For No Yes Fluor Corporation FLR 02-May-13 7 1G Elect Director Armando J. Olivera Management For For No Yes Fluor Corporation FLR 02-May-13 8 1H Elect Director David T. Seaton Management For For No Yes Fluor Corporation FLR 02-May-13 9 1I Elect Director Nader H. Sultan Management For For No Yes Fluor Corporation FLR 02-May-13 10 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Fluor Corporation FLR 02-May-13 11 3 Amend Omnibus Stock Plan Management For For No Yes Fluor Corporation FLR 02-May-13 12 4 Ratify Auditors Management For For No Yes General Mills, Inc. GIS 24-Sep-12 1 1 Elect Director Bradbury H. Anderson Management For For No Yes General Mills, Inc. GIS 24-Sep-12 2 2 Elect Director R. Kerry Clark Management For For No Yes General Mills, Inc. GIS 24-Sep-12 3 3 Elect Director Paul Danos Management For For No Yes General Mills, Inc. GIS 24-Sep-12 4 4 Elect Director William T. Esrey Management For For No Yes General Mills, Inc. GIS 24-Sep-12 5 5 Elect Director Raymond V. Gilmartin Management For For No Yes General Mills, Inc. GIS 24-Sep-12 6 6 Elect Director Judith Richards Hope Management For For No Yes General Mills, Inc. GIS 24-Sep-12 7 7 Elect Director Heidi G. Miller Management For For No Yes General Mills, Inc. GIS 24-Sep-12 8 8 Elect Director Hilda Ochoa-Brillembourg Management For For No Yes General Mills, Inc. GIS 24-Sep-12 9 9 Elect Director Steve Odland Management For For No Yes General Mills, Inc. GIS 24-Sep-12 10 10 Elect Director Kendall J. Powell Management For For No Yes General Mills, Inc. GIS 24-Sep-12 11 11 Elect Director Michael D. Rose Management For For No Yes General Mills, Inc. GIS 24-Sep-12 12 12 Elect Director Robert L. Ryan Management For For No Yes General Mills, Inc. GIS 24-Sep-12 13 13 Elect Director Dorothy A. Terrell Management For For No Yes General Mills, Inc. GIS 24-Sep-12 14 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes General Mills, Inc. GIS 24-Sep-12 15 15 Ratify Auditors Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 1 Elect Director Larry Page Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 2 Elect Director Sergey Brin Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 3 Elect Director Eric E. Schmidt Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 4 Elect Director L. John Doerr Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 5 Elect Director Diane B. Greene Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 6 Elect Director John L. Hennessy Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 7 Elect Director Ann Mather Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 8 Elect Director Paul S. Otellini Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 9 Elect Director K. Ram Shriram Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 10 Elect Director Shirley M. Tilghman Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 11 2 Ratify Auditors Management For For No Yes Google Inc. GOOG 38259P508 06-Jun-13 12 3 Report on Reducing Lead Battery Health Hazards Share Holder Against For Yes Yes Google Inc. GOOG 38259P508 06-Jun-13 13 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Share Holder Against For Yes Yes Google Inc. GOOG 38259P508 06-Jun-13 14 5 Stock Retention/Holding Period Share Holder Against For Yes Yes Google Inc. GOOG 38259P508 06-Jun-13 15 6 Adopt Policy on Succession Planning Share Holder Against For Yes Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 1 1 Elect Director Lloyd C. Blankfein Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 2 2 Elect Director M. Michele Burns Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 3 3 Elect Director Gary D. Cohn Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 4 4 Elect Director Claes Dahlback Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 5 5 Elect Director William W. George Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 6 6 Elect Director James A. Johnson Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 7 7 Elect Director Lakshmi N. Mittal Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 8 8 Elect Director Adebayo O. Ogunlesi Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 9 9 Elect Director James J. Schiro Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 10 10 Elect Director Debora L. Spar Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 11 11 Elect Director Mark E. Tucker Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 12 12 Elect Director David A. Viniar Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 13 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 14 14 Approve Omnibus Stock Plan Management For Against Yes Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 15 15 Ratify Auditors Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 16 16 Establish Board Committee on Human Rights Share Holder Against Against No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 17 17 Report on Lobbying Payments and Policy Share Holder Against Against No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 18 18 Adopt Proxy Access Right Share Holder Against Against No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 19 19 Employ Investment Bank to Explore Alternatives to Maximize Shareholder Value Share Holder Against Against No Yes W.W. Grainger, Inc. GWW 24-Apr-13 1 Elect Director Brian P. Anderson Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 2 Elect Director V. Ann Hailey Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 3 Elect Director William K. Hall Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 4 Elect Director Stuart L. Levenick Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 5 Elect Director John W. McCarter, Jr. Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 6 Elect Director Neil S. Novich Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 7 Elect Director Michael J. Roberts Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 8 Elect Director Gary L. Rogers Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 9 Elect Director James T. Ryan Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 10 Elect Director E. Scott Santi Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 11 Elect Director James D. Slavik Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 12 2 Ratify Auditors Management For For No Yes W.W. Grainger, Inc. GWW 24-Apr-13 13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 1 Elect Director Irwin D. Simon Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 2 Elect Director Richard C. Berke Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 3 Elect Director Jack Futterman Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 4 Elect Director Marina Hahn Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 5 Elect Director Andrew R. Heyer Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 6 Elect Director Brett Icahn Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 7 Elect Director Roger Meltzer Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 8 Elect Director Scott M. O'Neil Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 9 Elect Director David Schechter Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 10 Elect Director Lawrence S. Zilavy Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 11 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 12 3 Amend Omnibus Stock Plan Management For For No Yes The Hain Celestial Group, Inc. HAIN 15-Nov-12 13 4 Ratify Auditors Management For For No Yes The Home Depot, Inc. HD 23-May-13 1 1a Elect Director F. Duane Ackerman Management For For No Yes The Home Depot, Inc. HD 23-May-13 2 1b Elect Director Francis S. Blake Management For For No Yes The Home Depot, Inc. HD 23-May-13 3 1c Elect Director Ari Bousbib Management For For No Yes The Home Depot, Inc. HD 23-May-13 4 1d Elect Director Gregory D. Brenneman Management For For No Yes The Home Depot, Inc. HD 23-May-13 5 1e Elect Director J. Frank Brown Management For For No Yes The Home Depot, Inc. HD 23-May-13 6 1f Elect Director Albert P. Carey Management For For No Yes The Home Depot, Inc. HD 23-May-13 7 1g Elect Director Armando Codina Management For For No Yes The Home Depot, Inc. HD 23-May-13 8 1h Elect Director Bonnie G. Hill Management For For No Yes The Home Depot, Inc. HD 23-May-13 9 1i Elect Director Karen L. Katen Management For For No Yes The Home Depot, Inc. HD 23-May-13 10 1j Elect Director Mark Vadon Management For For No Yes The Home Depot, Inc. HD 23-May-13 11 2 Ratify Auditors Management For For No Yes The Home Depot, Inc. HD 23-May-13 12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Home Depot, Inc. HD 23-May-13 13 4 Approve Executive Incentive Bonus Plan Management For For No Yes The Home Depot, Inc. HD 23-May-13 14 5 Amend Omnibus Stock Plan Management For For No Yes The Home Depot, Inc. HD 23-May-13 15 6 Prepare Employment Diversity Report Share Holder Against For Yes Yes The Home Depot, Inc. HD 23-May-13 16 7 Adopt Stormwater Run-off Management Policy Share Holder Against Against No Yes International Business Machines Corporation IBM 30-Apr-13 1 Elect Director Alain J.P. Belda Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 2 Elect Director William R. Brody Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 3 Elect Director Kenneth I. Chenault Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 4 Elect Director Michael L. Eskew Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 5 Elect Director David N. Farr Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 6 Elect Director Shirley Ann Jackson Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 7 Elect Director Andrew N. Liveris Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 8 Elect Director W. James McNerney, Jr. Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 9 Elect Director James W. Owens Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 10 Elect Director Virginia M. Rometty Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 11 Elect Director Joan E. Spero Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 12 Elect Director Sidney Taurel Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 13 Elect Director Lorenzo H. Zambrano Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 14 2 Ratify Auditors Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 15 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes International Business Machines Corporation IBM 30-Apr-13 16 4 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes International Business Machines Corporation IBM 30-Apr-13 17 5 Provide Right to Act by Written Consent Share Holder Against For Yes Yes International Business Machines Corporation IBM 30-Apr-13 18 6 Require Independent Board Chairman Share Holder Against For Yes Yes International Business Machines Corporation IBM 30-Apr-13 19 7 Stock Retention/Holding Period Share Holder Against For Yes Yes Nordstrom, Inc. JWN 14-May-13 1 1a Elect Director Phyllis J. Campbell Management For For No Yes Nordstrom, Inc. JWN 14-May-13 2 1b Elect Director Michelle M. Ebanks Management For For No Yes Nordstrom, Inc. JWN 14-May-13 3 1c Elect Director Enrique Hernandez, Jr. Management For For No Yes Nordstrom, Inc. JWN 14-May-13 4 1d Elect Director Robert G. Miller Management For For No Yes Nordstrom, Inc. JWN 14-May-13 5 1e Elect Director Blake W. Nordstrom Management For For No Yes Nordstrom, Inc. JWN 14-May-13 6 1f Elect Director Erik B. Nordstrom Management For For No Yes Nordstrom, Inc. JWN 14-May-13 7 1g Elect Director Peter E. Nordstrom Management For For No Yes Nordstrom, Inc. JWN 14-May-13 8 1h Elect Director Philip G. Satre Management For For No Yes Nordstrom, Inc. JWN 14-May-13 9 1i Elect Director B. Kevin Turner Management For For No Yes Nordstrom, Inc. JWN 14-May-13 10 1j Elect Director Robert D. Walter Management For For No Yes Nordstrom, Inc. JWN 14-May-13 11 1k Elect Director Alison A. Winter Management For For No Yes Nordstrom, Inc. JWN 14-May-13 12 2 Ratify Auditors Management For For No Yes Nordstrom, Inc. JWN 14-May-13 13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Nordstrom, Inc. JWN 14-May-13 14 4 Amend Omnibus Stock Plan Management For For No Yes Kellogg Company K 26-Apr-13 1 Elect Director Gordon Gund Management For For No Yes Kellogg Company K 26-Apr-13 2 Elect Director Mary Laschinger Management For For No Yes Kellogg Company K 26-Apr-13 3 Elect Director Ann McLaughlin Korologos Management For For No Yes Kellogg Company K 26-Apr-13 4 Elect Director Cynthia Milligan Management For For No Yes Kellogg Company K 26-Apr-13 5 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Kellogg Company K 26-Apr-13 6 3 Approve Omnibus Stock Plan Management For For No Yes Kellogg Company K 26-Apr-13 7 4 Ratify Auditors Management For For No Yes Kellogg Company K 26-Apr-13 8 5 Declassify the Board of Directors Share Holder Against For Yes Yes The Coca-Cola Company KO 10-Jul-12 1 1 Approve Stock Split Management For For No Yes The Coca-Cola Company KO 24-Apr-13 1 Elect Director Herbert A. Allen Management For For No Yes The Coca-Cola Company KO 24-Apr-13 2 Elect Director Ronald W. Allen Management For Against Yes Yes The Coca-Cola Company KO 24-Apr-13 3 Elect Director Howard G. Buffett Management For For No Yes The Coca-Cola Company KO 24-Apr-13 4 Elect Director Richard M. Daley Management For For No Yes The Coca-Cola Company KO 24-Apr-13 5 Elect Director Barry Diller Management For For No Yes The Coca-Cola Company KO 24-Apr-13 6 Elect Director Helene D. Gayle Management For For No Yes The Coca-Cola Company KO 24-Apr-13 7 Elect Director Evan G. Greenberg Management For For No Yes The Coca-Cola Company KO 24-Apr-13 8 Elect Director Alexis M. Herman Management For For No Yes The Coca-Cola Company KO 24-Apr-13 9 Elect Director Muhtar Kent Management For For No Yes The Coca-Cola Company KO 24-Apr-13 10 Elect Director Robert A. Kotick Management For For No Yes The Coca-Cola Company KO 24-Apr-13 11 Elect Director Maria Elena Lagomasino Management For For No Yes The Coca-Cola Company KO 24-Apr-13 12 Elect Director Donald F. McHenry Management For For No Yes The Coca-Cola Company KO 24-Apr-13 13 Elect Director Sam Nunn Management For For No Yes The Coca-Cola Company KO 24-Apr-13 14 Elect Director James D. Robinson, III Management For For No Yes The Coca-Cola Company KO 24-Apr-13 15 Elect Director Peter V. Ueberroth Management For For No Yes The Coca-Cola Company KO 24-Apr-13 16 Elect Director Jacob Wallenberg Management For For No Yes The Coca-Cola Company KO 24-Apr-13 17 2 Ratify Auditors Management For For No Yes The Coca-Cola Company KO 24-Apr-13 18 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes The Coca-Cola Company KO 24-Apr-13 19 4 Provide Right to Call Special Meeting Management For For No Yes The Coca-Cola Company KO 24-Apr-13 20 5 Establish Board Committee on Human Rights Share Holder Against Against No Yes Microchip Technology Incorporated MCHP 17-Aug-12 1 Elect Director Steve Sanghi Management For For No Yes Microchip Technology Incorporated MCHP 17-Aug-12 2 Elect Director Albert J. Hugo-Martinez Management For For No Yes Microchip Technology Incorporated MCHP 17-Aug-12 3 Elect Director L.B. Day Management For For No Yes Microchip Technology Incorporated MCHP 17-Aug-12 4 Elect Director Matthew W. Chapman Management For For No Yes Microchip Technology Incorporated MCHP 17-Aug-12 5 Elect Director Wade F. Meyercord Management For For No Yes Microchip Technology Incorporated MCHP 17-Aug-12 6 2 Amend Omnibus Stock Plan Management For For No Yes Microchip Technology Incorporated MCHP 17-Aug-12 7 3 Approve Conversion of Securities Management For For No Yes Microchip Technology Incorporated MCHP 17-Aug-12 8 4 Ratify Auditors Management For For No Yes Microchip Technology Incorporated MCHP 17-Aug-12 9 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Monsanto Company MON 61166W101 31-Jan-13 1 1a Elect Director David L. Chicoine Management For For No Yes Monsanto Company MON 61166W101 31-Jan-13 2 1b Elect Director Arthur H. Harper Management For For No Yes Monsanto Company MON 61166W101 31-Jan-13 3 1c Elect Director Gwendolyn S. King Management For For No Yes Monsanto Company MON 61166W101 31-Jan-13 4 1d Elect Director Jon R. Moeller Management For For No Yes Monsanto Company MON 61166W101 31-Jan-13 5 2 Ratify Auditors Management For For No Yes Monsanto Company MON 61166W101 31-Jan-13 6 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Monsanto Company MON 61166W101 31-Jan-13 7 4 Declassify the Board of Directors Management For For No Yes Monsanto Company MON 61166W101 31-Jan-13 8 5 Report on Risk of Genetically Engineered Products Share Holder Against Against No Yes Microsoft Corporation MSFT 28-Nov-12 1 1 Elect Director Steven A. Ballmer Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 2 2 Elect Director Dina Dublon Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 3 3 Elect Director William H. Gates, III Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 4 4 Elect Director Maria M. Klawe Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 5 5 Elect Director Stephen J. Luczo Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 6 6 Elect Director David F. Marquardt Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 7 7 Elect Director Charles H. Noski Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 8 8 Elect Director Helmut Panke Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 9 9 Elect Director John W. Thompson Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 10 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 11 11 Approve Qualified Employee Stock Purchase Plan Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 12 12 Ratify Auditors Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 13 13 Provide for Cumulative Voting Share Holder Against For Yes Yes NIKE, Inc. NKE 20-Sep-12 1 Elect Director Alan B. Graf, Jr. Management For For No Yes NIKE, Inc. NKE 20-Sep-12 2 Elect Director John C. Lechleiter Management For For No Yes NIKE, Inc. NKE 20-Sep-12 3 Elect Director Phyllis M. Wise Management For For No Yes NIKE, Inc. NKE 20-Sep-12 4 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes NIKE, Inc. NKE 20-Sep-12 5 3 Increase Authorized Common Stock Management For For No Yes NIKE, Inc. NKE 20-Sep-12 6 4 Amend Executive Incentive Bonus Plan Management For For No Yes NIKE, Inc. NKE 20-Sep-12 7 5 Ratify Auditors Management For For No Yes NIKE, Inc. NKE 20-Sep-12 8 6 Report on Political Contributions Share Holder Against For Yes Yes National Oilwell Varco, Inc. NOV 22-May-13 1 1A Elect Director Merrill A. Miller, Jr. Management For For No Yes National Oilwell Varco, Inc. NOV 22-May-13 2 1B Elect Director Greg L. Armstrong Management For For No Yes National Oilwell Varco, Inc. NOV 22-May-13 3 1C Elect Director Ben A. Guill Management For For No Yes National Oilwell Varco, Inc. NOV 22-May-13 4 1D Elect Director David D. Harrison Management For For No Yes National Oilwell Varco, Inc. NOV 22-May-13 5 1E Elect Director Roger L. Jarvis Management For For No Yes National Oilwell Varco, Inc. NOV 22-May-13 6 1F Elect Director Eric L. Mattson Management For For No Yes National Oilwell Varco, Inc. NOV 22-May-13 7 2 Ratify Auditors Management For For No Yes National Oilwell Varco, Inc. NOV 22-May-13 8 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes National Oilwell Varco, Inc. NOV 22-May-13 9 4 Amend Omnibus Stock Plan Management For For No Yes National Oilwell Varco, Inc. NOV 22-May-13 10 5 Approve Executive Incentive Bonus Plan Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 1 Elect Director Jeffrey S. Berg Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 2 Elect Director H. Raymond Bingham Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 3 Elect Director Michael J. Boskin Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 4 Elect Director Safra A. Catz Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 5 Elect Director Bruce R. Chizen Management For Withhold Yes Yes Oracle Corporation ORCL 68389X105 07-Nov-12 6 Elect Director George H. Conrades Management For Withhold Yes Yes Oracle Corporation ORCL 68389X105 07-Nov-12 7 Elect Director Lawrence J. Ellison Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 8 Elect Director Hector Garcia-Molina Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 9 Elect Director Jeffrey O. Henley Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 10 Elect Director Mark V. Hurd Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 11 Elect Director Donald L. Lucas Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 12 Elect Director Naomi O. Seligman Management For Withhold Yes Yes Oracle Corporation ORCL 68389X105 07-Nov-12 13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Oracle Corporation ORCL 68389X105 07-Nov-12 14 3 Amend Non-Employee Director Stock Option Plan Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 15 4 Ratify Auditors Management For For No Yes Oracle Corporation ORCL 68389X105 07-Nov-12 16 5 Adopt Multiple Performance Metrics Under Executive Incentive Plans Share Holder Against For Yes Yes Oracle Corporation ORCL 68389X105 07-Nov-12 17 6 Require Independent Board Chairman Share Holder Against For Yes Yes Oracle Corporation ORCL 68389X105 07-Nov-12 18 7 Adopt Retention Ratio for Executives/Directors Share Holder Against For Yes Yes Oracle Corporation ORCL 68389X105 07-Nov-12 19 8 Pro-rata Vesting of Equity Awards Share Holder Against For Yes Yes Precision Castparts Corp. PCP 14-Aug-12 1 Elect Director Mark Donegan Management For For No Yes Precision Castparts Corp. PCP 14-Aug-12 2 Elect Director Vernon E. Oechsle Management For For No Yes Precision Castparts Corp. PCP 14-Aug-12 3 Elect Director Ulrich Schmidt Management For For No Yes Precision Castparts Corp. PCP 14-Aug-12 4 2 Ratify Auditors Management For For No Yes Precision Castparts Corp. PCP 14-Aug-12 5 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Precision Castparts Corp. PCP 14-Aug-12 6 4 Amend Executive Incentive Bonus Plan Management For For No Yes Polaris Industries Inc. PII 25-Apr-13 1 Elect Director Brian C. Cornell Management For For No Yes Polaris Industries Inc. PII 25-Apr-13 2 Elect Director Bernd F. Kessler Management For For No Yes Polaris Industries Inc. PII 25-Apr-13 3 Elect Director Scott W. Wine Management For For No Yes Polaris Industries Inc. PII 25-Apr-13 4 2 Ratify Auditors Management For For No Yes Polaris Industries Inc. PII 25-Apr-13 5 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 1 1a Elect Director Barbara T. Alexander Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 2 1b Elect Director Donald G. Cruickshank Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 3 1c Elect Director Raymond V. Dittamore Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 4 1d Elect Director Susan Hockfield Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 5 1e Elect Director Thomas W. Horton Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 6 1f Elect Director Paul E. Jacobs Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 7 1g Elect Director Sherry Lansing Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 8 1h Elect Director Duane A. Nelles Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 9 1i Elect Director Francisco Ros Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 10 1j Elect Director Brent Scowcroft Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 11 1k Elect Director Marc I. Stern Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 12 2 Amend Omnibus Stock Plan Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 13 3 Ratify Auditors Management For For No Yes QUALCOMM Incorporated QCOM 05-Mar-13 14 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Roper Industries, Inc. ROP 24-May-13 1 Elect Director David W. Devonshire Management For For No Yes Roper Industries, Inc. ROP 24-May-13 2 Elect Director John F. Fort, III Management For For No Yes Roper Industries, Inc. ROP 24-May-13 3 Elect Director Brian D. Jellison Management For For No Yes Roper Industries, Inc. ROP 24-May-13 4 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Roper Industries, Inc. ROP 24-May-13 5 3 Declassify the Board of Directors Management For For No Yes Roper Industries, Inc. ROP 24-May-13 6 4 Ratify Auditors Management For For No Yes Schlumberger Limited SLB 10-Apr-13 1 1a Elect Director Peter L.S. Currie Management For For No Yes Schlumberger Limited SLB 10-Apr-13 2 1b Elect Director Tony Isaac Management For For No Yes Schlumberger Limited SLB 10-Apr-13 3 1c Elect Director K. Vaman Kamath Management For For No Yes Schlumberger Limited SLB 10-Apr-13 4 1d Elect Director Paal Kibsgaard Management For For No Yes Schlumberger Limited SLB 10-Apr-13 5 1e Elect Director Nikolay Kudryavtsev Management For For No Yes Schlumberger Limited SLB 10-Apr-13 6 1f Elect Director Adrian Lajous Management For For No Yes Schlumberger Limited SLB 10-Apr-13 7 1g Elect Director Michael E. Marks Management For For No Yes Schlumberger Limited SLB 10-Apr-13 8 1h Elect Director Lubna S. Olayan Management For For No Yes Schlumberger Limited SLB 10-Apr-13 9 1i Elect Director L. Rafael Reif Management For For No Yes Schlumberger Limited SLB 10-Apr-13 10 1j Elect Director Tore I. Sandvold Management For For No Yes Schlumberger Limited SLB 10-Apr-13 11 1k Elect Director Henri Seydoux Management For For No Yes Schlumberger Limited SLB 10-Apr-13 12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Schlumberger Limited SLB 10-Apr-13 13 3 Adopt and Approve Financials and Dividends Management For For No Yes Schlumberger Limited SLB 10-Apr-13 14 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For No Yes Schlumberger Limited SLB 10-Apr-13 15 5 Approve Omnibus Stock Plan Management For For No Yes Schlumberger Limited SLB 10-Apr-13 16 6 Amend Employee Stock Purchase Plan Management For For No Yes United Technologies Corporation UTX 29-Apr-13 1 1a Elect Director Louis R. Chênevert Management For For No Yes United Technologies Corporation UTX 29-Apr-13 2 1b Elect Director John V. Faraci Management For For No Yes United Technologies Corporation UTX 29-Apr-13 3 1c Elect DirectorJean-Pierre Garnier Management For For No Yes United Technologies Corporation UTX 29-Apr-13 4 1d Elect Director Jamie S. Gorelick Management For For No Yes United Technologies Corporation UTX 29-Apr-13 5 1e Elect Director Edward A. Kangas Management For For No Yes United Technologies Corporation UTX 29-Apr-13 6 1f Elect Director Ellen J. Kullman Management For For No Yes United Technologies Corporation UTX 29-Apr-13 7 1g Elect DirectorMarshall O. Larsen Management For For No Yes United Technologies Corporation UTX 29-Apr-13 8 1h Elect DirectorHarold McGraw, III Management For For No Yes United Technologies Corporation UTX 29-Apr-13 9 1i Elect Director Richard B. Myers Management For For No Yes United Technologies Corporation UTX 29-Apr-13 10 1j Elect Director H. Patrick Swygert Management For For No Yes United Technologies Corporation UTX 29-Apr-13 11 1k Elect Director Andre Villeneuve Management For For No Yes United Technologies Corporation UTX 29-Apr-13 12 1l Elect Director Christine Todd Whitman Management For For No Yes United Technologies Corporation UTX 29-Apr-13 13 2 Ratify Auditors Management For For No Yes United Technologies Corporation UTX 29-Apr-13 14 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 1 1a Elect Director Gary P. Coughlan Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 2 1b Elect Director Mary B. Cranston Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 3 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 4 1d Elect Director Robert W. Matschullat Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 5 1e Elect Director Cathy E. Minehan Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 6 1f Elect Director Suzanne Nora Johnson Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 7 1g Elect Director David J. Pang Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 8 1h Elect Director Joseph W. Saunders Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 9 1i Elect Director Charles W. Scharf Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 10 1j Elect Director William S. Shanahan Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 11 1k Elect Director John A. Swainson Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 13 3 Ratify Auditors Management For For No Yes Visa Inc. V 92826C839 30-Jan-13 14 4 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes Valero Energy Corporation VLO 91913Y100 02-May-13 1 1a Elect Director Jerry D. Choate Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 2 1b Elect Director Ruben M. Escobedo Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 3 1c Elect Director William R. Klesse Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 4 1d Elect Director Deborah P. Majoras Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 5 1e Elect Director Bob Marbut Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 6 1f Elect Director Donald L. Nickles Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 7 1g Elect Director Philip J. Pfeiffer Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 8 1h Elect Director Robert A. Profusek Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 9 1i Elect Director Susan Kaufman Purcell Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 10 1j Elect Director Stephen M. Waters Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 11 1k Elect Director Randall J. Weisenburger Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 12 1l Elect Director Rayford Wilkins, Jr. Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 13 2 Ratify Auditors Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 14 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Valero Energy Corporation VLO 91913Y100 02-May-13 15 4 Report on Political Contributions and Lobbying Expenditures Share Holder Against For Yes Yes Wells Fargo & Company WFC 23-Apr-13 1 1a Elect Director John D. Baker, II Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 2 1b Elect Director Elaine L. Chao Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 3 1c Elect Director John S. Chen Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 4 1d Elect Director Lloyd H. Dean Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 5 1e Elect Director Susan E. Engel Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 6 1f Elect Director Enrique Hernandez, Jr. Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 7 1g Elect Director Donald M. James Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 8 1h Elect Director Cynthia H. Milligan Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 9 1i Elect Director Federico F. Pena Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 10 1j Elect Director Howard V. Richardson Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 11 1k Elect Director Judith M. Runstad Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 12 1l Elect Director Stephen W. Sanger Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 13 1m Elect Director John G. Stumpf Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 14 1n Elect Director Susan G. Swenson Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 15 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 16 3 Amend Omnibus Stock Plan Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 17 4 Ratify Auditors Management For For No Yes Wells Fargo & Company WFC 23-Apr-13 18 5 Require Independent Board Chairman Share Holder Against Against No Yes Wells Fargo & Company WFC 23-Apr-13 19 6 Report on Lobbying Payments and Policy Share Holder Against Against No Yes Wells Fargo & Company WFC 23-Apr-13 20 7 Review Fair Housing and Fair Lending Compliance Share Holder Against For Yes Yes Whole Foods Market, Inc. WFM 15-Mar-13 1 Elect Director John Elstrott Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 2 Elect Director Gabrielle Greene Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 3 Elect Director Shahid 'Hass' Hassan Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 4 Elect Director Stephanie Kugelman Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 5 Elect Director John Mackey Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 6 Elect Director Walter Robb Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 7 Elect Director Jonathan Seiffer Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 8 Elect Director Morris 'Mo' Siegel Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 9 Elect Director Jonathan Sokoloff Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 10 Elect Director Ralph Sorenson Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 11 Elect Director William 'Kip' Tindell, III Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 12 2 Ratify Auditors Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 14 4 Amend Omnibus Stock Plan Management For For No Yes Whole Foods Market, Inc. WFM 15-Mar-13 15 5 Report on Adopting Extended Producer Responsibility Policy Share Holder Against Against No Yes Whole Foods Market, Inc. WFM 15-Mar-13 16 6 Require Independent Board Chairman Share Holder Against Against No Yes Monteagle Select Value Fund (MVEIX) Aflac Incorporated AFL 06-May-13 1 1a Elect Director Daniel P. Amos Management For For No Yes Aflac Incorporated AFL 06-May-13 2 1b Elect Director John Shelby Amos, II Management For For No Yes Aflac Incorporated AFL 06-May-13 3 1c Elect Director Paul S. Amos, II Management For For No Yes Aflac Incorporated AFL 06-May-13 4 1d Elect Director W. Paul Bowers Management For For No Yes Aflac Incorporated AFL 06-May-13 5 1e Elect Director Kriss Cloninger, III Management For For No Yes Aflac Incorporated AFL 06-May-13 6 1f Elect Director Elizabeth J. Hudson Management For For No Yes Aflac Incorporated AFL 06-May-13 7 1g Elect Director Douglas W. Johnson Management For For No Yes Aflac Incorporated AFL 06-May-13 8 1h Elect Director Robert B. Johnson Management For For No Yes Aflac Incorporated AFL 06-May-13 9 1i Elect Director Charles B. Knapp Management For For No Yes Aflac Incorporated AFL 06-May-13 10 1j Elect Director E. Stephen Purdom Management For For No Yes Aflac Incorporated AFL 06-May-13 11 1k Elect Director Barbara K. Rimer Management For For No Yes Aflac Incorporated AFL 06-May-13 12 1l Elect Director Melvin T. Stith Management For For No Yes Aflac Incorporated AFL 06-May-13 13 1m Elect Director David Gary Thompson Management For For No Yes Aflac Incorporated AFL 06-May-13 14 1n Elect Director Takuro Yoshida Management For For No Yes Aflac Incorporated AFL 06-May-13 15 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Aflac Incorporated AFL 06-May-13 16 3 Ratify Auditors Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 1 1a Elect Director Elaine D. Rosen Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 2 1b Elect Director Howard L. Carver Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 3 1c Elect Director Juan N. Cento Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 4 1d Elect Director Elyse Douglas Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 5 1e Elect Director Lawrence V. Jackson Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 6 1f Elect Director David B. Kelso Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 7 1g Elect Director Charles J. Koch Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 8 1h Elect Director Jean-Paul L. Montupet Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 9 1i Elect Director Robert B. Pollock Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 10 1j Elect Director Paul J. Reilly Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 11 1k Elect Director Robert W. Stein Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 12 2 Ratify Auditors Management For For No Yes Assurant, Inc. AIZ 04621X108 09-May-13 13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Allstate Corporation ALL 21-May-13 1 1a Elect Director F. Duane Ackerman Management For For No Yes The Allstate Corporation ALL 21-May-13 2 1b Elect Director Robert D. Beyer Management For For No Yes The Allstate Corporation ALL 21-May-13 3 1c Elect Director Kermit R. Crawford Management For For No Yes The Allstate Corporation ALL 21-May-13 4 1d Elect Director Jack M. Greenberg Management For For No Yes The Allstate Corporation ALL 21-May-13 5 1e Elect Director Herbert L. Henkel Management For For No Yes The Allstate Corporation ALL 21-May-13 6 1f Elect Director Ronald T. LeMay Management For For No Yes The Allstate Corporation ALL 21-May-13 7 1g Elect Director Andrea Redmond Management For For No Yes The Allstate Corporation ALL 21-May-13 8 1h Elect Director H. John Riley, Jr. Management For For No Yes The Allstate Corporation ALL 21-May-13 9 1i Elect Director John W. Rowe Management For For No Yes The Allstate Corporation ALL 21-May-13 10 1j Elect Director Judith A. Sprieser Management For For No Yes The Allstate Corporation ALL 21-May-13 11 1k Elect Director Mary Alice Taylor Management For For No Yes The Allstate Corporation ALL 21-May-13 12 1l Elect Director Thomas J. Wilson Management For For No Yes The Allstate Corporation ALL 21-May-13 13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Allstate Corporation ALL 21-May-13 14 3 Amend Omnibus Stock Plan Management For For No Yes The Allstate Corporation ALL 21-May-13 15 4 Ratify Auditors Management For For No Yes The Allstate Corporation ALL 21-May-13 16 5 Stock Retention/Holding Period Share Holder Against For Yes Yes The Allstate Corporation ALL 21-May-13 17 6 Report on Lobbying Payments and Policy Share Holder Against Against No Yes Applied Materials, Inc. AMAT 05-Mar-13 1 1a Elect Director Aart J. de Geus Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 2 1b Elect Director Stephen R. Forrest Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 3 1c Elect Director Thomas J. Iannotti Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 4 1d Elect Director Susan M. James Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 5 1e Elect Director Alexander A. Karsner Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 6 1f Elect Director Gerhard H. Parker Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 7 1g Elect Director Dennis D. Powell Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 8 1h Elect Director Willem P. Roelandts Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 9 1i Elect Director James E. Rogers Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 10 1j Elect Director Michael R. Splinter Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 11 1k Elect Director Robert H. Swan Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Applied Materials, Inc. AMAT 05-Mar-13 13 3 Ratify Auditors Management For For No Yes Bank of America Corporation BAC 08-May-13 1 Elect Director Sharon L. Allen Management For For No Yes Bank of America Corporation BAC 08-May-13 2 Elect Director Susan S. Bies Management For For No Yes Bank of America Corporation BAC 08-May-13 3 Elect Director Jack O. Bovender, Jr. Management For For No Yes Bank of America Corporation BAC 08-May-13 4 Elect Director Frank P. Bramble, Sr. Management For For No Yes Bank of America Corporation BAC 08-May-13 5 Elect Director Arnold W. Donald Management For For No Yes Bank of America Corporation BAC 08-May-13 6 Elect Director Charles K. Gifford Management For For No Yes Bank of America Corporation BAC 08-May-13 7 Elect Director Charles O. Holliday, Jr. Management For For No Yes Bank of America Corporation BAC 08-May-13 8 Elect Director Linda P. Hudson Management For For No Yes Bank of America Corporation BAC 08-May-13 9 Elect Director Monica C. Lozano Management For For No Yes Bank of America Corporation BAC 08-May-13 10 Elect Director Thomas J. May Management For For No Yes Bank of America Corporation BAC 08-May-13 11 Elect Director Brian T. Moynihan Management For For No Yes Bank of America Corporation BAC 08-May-13 12 Elect Director Lionel L. Nowell, III Management For For No Yes Bank of America Corporation BAC 08-May-13 13 Elect Director R. David Yost Management For For No Yes Bank of America Corporation BAC 08-May-13 14 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Bank of America Corporation BAC 08-May-13 15 3 Ratify Auditors Management For For No Yes Bank of America Corporation BAC 08-May-13 16 4 Report on Political Contributions Share Holder Against For Yes Yes Bank of America Corporation BAC 08-May-13 17 5 Adopt Proxy Access Right Share Holder Against Against No Yes Bank of America Corporation BAC 08-May-13 18 6 Amend Bylaw to Limit Multiple Board Service Share Holder Against Against No Yes Bank of America Corporation BAC 08-May-13 19 7 Report on Feasibility of Prohibiting Political Contributions Share Holder Against Against No Yes Bank of America Corporation BAC 08-May-13 20 8 Review Fair Housing and Fair Lending Compliance Share Holder Against For Yes Yes Best Buy Co., Inc. BBY 20-Jun-13 1 1a Elect Director Bradbury H. Anderson Management For For No Yes Best Buy Co., Inc. BBY 20-Jun-13 2 1b Elect Director Sanjay Khosla Management For For No Yes Best Buy Co., Inc. BBY 20-Jun-13 3 1c Elect Director Allen U. Lenzmeier Management For Against Yes Yes Best Buy Co., Inc. BBY 20-Jun-13 4 1d Elect Director Hatim A. Tyabji Management For For No Yes Best Buy Co., Inc. BBY 20-Jun-13 5 1e Elect Director Russell P. Fradin Management For For No Yes Best Buy Co., Inc. BBY 20-Jun-13 6 1f Elect Director Hubert Joly Management For For No Yes Best Buy Co., Inc. BBY 20-Jun-13 7 2 Ratify Auditors Management For For No Yes Best Buy Co., Inc. BBY 20-Jun-13 8 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Best Buy Co., Inc. BBY 20-Jun-13 9 4 Declassify the Board of Directors Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 1 Elect Director Larry D. Brady Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 2 Elect Director Clarence P. Cazalot, Jr. Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 3 Elect Director Martin S. Craighead Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 4 Elect Director Lynn L. Elsenhans Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 5 Elect Director Anthony G. Fernandes Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 6 Elect Director Claire W. Gargalli Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 7 Elect Director Pierre H. Jungels Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 8 Elect Director James A. Lash Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 9 Elect Director J. Larry Nichols Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 10 Elect Director James W. Stewart Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 11 Elect Director Charles L. Watson Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 13 3 Ratify Auditors Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 14 4 Amend Qualified Employee Stock Purchase Plan Management For For No Yes Baker Hughes Incorporated BHI 25-Apr-13 15 5 Amend Omnibus Stock Plan Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 1 1a Elect Director Joseph A. Carrabba Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 2 1b Elect Director Susan M. Cunningham Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 2 1b Elect Director Susan M. Cunningham Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 3 1c Elect DirectorBarry J. Eldridge Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 4 1d Elect Director Andres R. Gluski Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 5 1e Elect Director Susan M. Green Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 6 1f Elect Director Janice K. Henry Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 7 1g Elect DirectorJames F. Kirsch Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 8 1h Elect DirectorFrancis R. McAllister Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 9 1i Elect Director Richard K. Riederer Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 10 1j Elect Director Timothy W. Sullivan Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 11 2 Adopt Majority Voting for Uncontested Election of Directors Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 12 3 Eliminate Cumulative Voting Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 13 4 Permit Board to Amend Bylaws Without Shareholder Consent Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 14 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Cliffs Natural Resources Inc. CLF 18683K101 07-May-13 15 6 Ratify Auditors Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 1 Elect Director Terrence A. Duffy Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 2 Elect Director Charles P. Carey Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 3 Elect Director Mark E. Cermak Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 4 Elect Director Martin J. Gepsman Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 5 Elect Director Leo Melamed Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 6 Elect Director Joseph Niciforo Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 7 Elect Director C.C. Odom, II Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 8 Elect Director John F. Sandner Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 9 Elect Director Dennis A. Suskind Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 10 2 Ratify Auditors Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes CME Group Inc. CME 12572Q105 22-May-13 12 4 Proxy Access Share Holder Against For Yes Yes ConocoPhillips COP 20825C104 14-May-13 1 1a Elect Director Richard L. Armitage Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 2 1b Elect Director Richard H. Auchinleck Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 3 1c Elect Director James E. Copeland, Jr. Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 4 1d Elect Director Jody L. Freeman Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 5 1e Elect Director Gay Huey Evans Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 6 1f Elect Director Ryan M. Lance Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 7 1g Elect Director Mohd H. Marican Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 8 1h Elect Director Robert A. Niblock Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 9 1i Elect Director Harald J. Norvik Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 10 1j Elect Director William E. Wade, Jr. Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 11 2 Ratify Auditors Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes ConocoPhillips COP 20825C104 14-May-13 13 4 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes ConocoPhillips COP 20825C104 14-May-13 14 5 Adopt Quantitative GHG Goals for Products and Operations Share Holder Against For Yes Yes ConocoPhillips COP 20825C104 14-May-13 15 6 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Share Holder Against For Yes Yes Computer Sciences Corporation CSC 07-Aug-12 1 1 Elect Director Irving W. Bailey, II Management For For No Yes Computer Sciences Corporation CSC 07-Aug-12 2 2 Elect Director David J. Barram Management For For No Yes Computer Sciences Corporation CSC 07-Aug-12 3 3 Elect Director Stephen L. Baum Management For For No Yes Computer Sciences Corporation CSC 07-Aug-12 4 4 Elect Director Erik Brynjolfsson Management For For No Yes Computer Sciences Corporation CSC 07-Aug-12 5 5 Elect Director Rodney F. Chase Management For For No Yes Computer Sciences Corporation CSC 07-Aug-12 6 6 Elect Director Judith R. Haberkorn Management For For No Yes Computer Sciences Corporation CSC 07-Aug-12 7 7 Elect Director J. Michael Lawrie Management For For No Yes Computer Sciences Corporation CSC 07-Aug-12 8 8 Elect Director Chong Sup Park Management For For No Yes Computer Sciences Corporation CSC 07-Aug-12 9 9 Elect Director Lawrence A. Zimmerman Management For For No Yes Computer Sciences Corporation CSC 07-Aug-12 10 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Computer Sciences Corporation CSC 07-Aug-12 11 11 Ratify Auditors Management For For No Yes CVS Caremark Corporation CVS 09-May-13 1 Elect Director C. David Brown II Management For For No Yes CVS Caremark Corporation CVS 09-May-13 2 Elect Director David W. Dorman Management For For No Yes CVS Caremark Corporation CVS 09-May-13 3 Elect Director Anne M. Finucane Management For For No Yes CVS Caremark Corporation CVS 09-May-13 4 Elect Director Kristen Gibney Williams Management For For No Yes CVS Caremark Corporation CVS 09-May-13 5 Elect Director Larry J. Merlo Management For For No Yes CVS Caremark Corporation CVS 09-May-13 6 Elect Director Jean-Pierre Millon Management For For No Yes CVS Caremark Corporation CVS 09-May-13 7 Elect Director Richard J. Swift Management For For No Yes CVS Caremark Corporation CVS 09-May-13 8 Elect Director William C. Weldon Management For For No Yes CVS Caremark Corporation CVS 09-May-13 9 Elect Director Tony L. White Management For For No Yes CVS Caremark Corporation CVS 09-May-13 10 2 Ratify Auditors Management For For No Yes CVS Caremark Corporation CVS 09-May-13 11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes CVS Caremark Corporation CVS 09-May-13 12 4 Amend Qualified Employee Stock Purchase Plan Management For For No Yes CVS Caremark Corporation CVS 09-May-13 13 5 Reduce Vote Requirement Under the Fair Price Provision Management For For No Yes CVS Caremark Corporation CVS 09-May-13 14 6 Report on Political Contributions Share Holder Against For Yes Yes CVS Caremark Corporation CVS 09-May-13 15 7 Pro-rata Vesting of Equity Awards Share Holder Against For Yes Yes CVS Caremark Corporation CVS 09-May-13 16 8 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 1 Elect Director James S. Tisch Management For Against Yes Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 2 Elect Director Lawrence R. Dickerson Management For Against Yes Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 3 Elect Director John R. Bolton Management For For No Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 4 Elect Director Charles L. Fabrikant Management For For No Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 5 Elect Director Paul G. Gaffney, II Management For For No Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 6 Elect Director Edward Grebow Management For For No Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 7 Elect Director Herbert C. Hofmann Management For Against Yes Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 8 Elect Director Clifford M. Sobel Management For For No Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 9 Elect Director Andrew H. Tisch Management For Against Yes Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 10 Elect Director Raymond S. Troubh Management For For No Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 11 2 Ratify Auditors Management For For No Yes Diamond Offshore Drilling, Inc. DO 25271C102 15-May-13 12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Dow Chemical Company DOW 09-May-13 1 1a Elect Director Arnold A. Allemang Management For For No Yes The Dow Chemical Company DOW 09-May-13 2 1b Elect Director Ajay Banga Management For For No Yes The Dow Chemical Company DOW 09-May-13 3 1c Elect Director Jacqueline K. Barton Management For For No Yes The Dow Chemical Company DOW 09-May-13 4 1d Elect Director James A. Bell Management For For No Yes The Dow Chemical Company DOW 09-May-13 5 1e Elect Director Jeff M. Fettig Management For For No Yes The Dow Chemical Company DOW 09-May-13 6 1f Elect Director Andrew N. Liveris Management For For No Yes The Dow Chemical Company DOW 09-May-13 7 1g Elect Director Paul Polman Management For For No Yes The Dow Chemical Company DOW 09-May-13 8 1h Elect Director Dennis H. Reilley Management For For No Yes The Dow Chemical Company DOW 09-May-13 9 1i Elect Director James M. Ringler Management For For No Yes The Dow Chemical Company DOW 09-May-13 10 1j Elect Director Ruth G. Shaw Management For For No Yes The Dow Chemical Company DOW 09-May-13 11 2 Ratify Auditors Management For For No Yes The Dow Chemical Company DOW 09-May-13 12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Dow Chemical Company DOW 09-May-13 13 4 Stock Retention Share Holder Against For Yes Yes FirstEnergy Corp. FE 21-May-13 1 Elect Director Paul T. Addison Management For For No Yes FirstEnergy Corp. FE 21-May-13 2 Elect Director Anthony J. Alexander Management For For No Yes FirstEnergy Corp. FE 21-May-13 3 Elect Director Michael J. Anderson Management For For No Yes FirstEnergy Corp. FE 21-May-13 4 Elect Director Carol A. Cartwright Management For For No Yes FirstEnergy Corp. FE 21-May-13 5 Elect Director William T. Cottle Management For For No Yes FirstEnergy Corp. FE 21-May-13 6 Elect Director Robert B. Heisler, Jr. Management For Withhold Yes Yes FirstEnergy Corp. FE 21-May-13 7 Elect Director Julia L. Johnson Management For For No Yes FirstEnergy Corp. FE 21-May-13 8 Elect Director Ted J. Kleisner Management For Withhold Yes Yes FirstEnergy Corp. FE 21-May-13 9 Elect Director Donald T. Misheff Management For For No Yes FirstEnergy Corp. FE 21-May-13 10 Elect Director Ernest J. Novak, Jr. Management For For No Yes FirstEnergy Corp. FE 21-May-13 11 Elect Director Christopher D. Pappas Management For Withhold Yes Yes FirstEnergy Corp. FE 21-May-13 12 Elect Director Catherine A. Rein Management For Withhold Yes Yes FirstEnergy Corp. FE 21-May-13 13 Elect Director George M. Smart Management For For No Yes FirstEnergy Corp. FE 21-May-13 14 Elect Director Wes M. Taylor Management For Withhold Yes Yes FirstEnergy Corp. FE 21-May-13 15 2 Ratify Auditors Management For For No Yes FirstEnergy Corp. FE 21-May-13 16 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes FirstEnergy Corp. FE 21-May-13 17 4 Reduce Supermajority Vote Requirement Management For For No Yes FirstEnergy Corp. FE 21-May-13 18 5 Cease CEO Compensation Benchmarking Policy Share Holder Against Against No Yes FirstEnergy Corp. FE 21-May-13 19 6 Submit SERP to Shareholder Vote Share Holder Against For Yes Yes FirstEnergy Corp. FE 21-May-13 20 7 Stock Retention/Holding Period Share Holder Against For Yes Yes FirstEnergy Corp. FE 21-May-13 21 8 Require a Majority Vote for the Election of Directors Share Holder Against For Yes Yes FirstEnergy Corp. FE 21-May-13 22 9 Provide Right to Act by Written Consent Share Holder Against For Yes Yes First Solar, Inc. FSLR 22-May-13 1 Elect Director Michael J. Ahearn Management For For No Yes First Solar, Inc. FSLR 22-May-13 2 Elect Director Richard D. Chapman Management For For No Yes First Solar, Inc. FSLR 22-May-13 3 Elect Director George A. Hambro Management For For No Yes First Solar, Inc. FSLR 22-May-13 4 Elect Director James A. Hughes Management For For No Yes First Solar, Inc. FSLR 22-May-13 5 Elect Director Craig Kennedy Management For For No Yes First Solar, Inc. FSLR 22-May-13 6 Elect Director James F. Nolan Management For For No Yes First Solar, Inc. FSLR 22-May-13 7 Elect Director William J. Post Management For For No Yes First Solar, Inc. FSLR 22-May-13 8 Elect Director J. Thomas Presby Management For For No Yes First Solar, Inc. FSLR 22-May-13 9 Elect Director Paul H. Stebbins Management For For No Yes First Solar, Inc. FSLR 22-May-13 10 Elect Director Michael Sweeney Management For For No Yes First Solar, Inc. FSLR 22-May-13 11 2 Ratify Auditors Management For For No Yes First Solar, Inc. FSLR 22-May-13 12 3 Pro-rata Vesting of Equity Awards Share Holder Against For Yes Yes First Solar, Inc. FSLR 22-May-13 13 4 Require a Majority Vote for the Election of Directors Share Holder Against For Yes Yes General Electric Company GE 24-Apr-13 1 1 Elect Director W. Geoffrey Beattie Management For For No Yes General Electric Company GE 24-Apr-13 2 2 Elect Director John J. Brennan Management For For No Yes General Electric Company GE 24-Apr-13 3 3 Elect Director James I. Cash, Jr. Management For For No Yes General Electric Company GE 24-Apr-13 4 4 Elect Director Francisco D'Souza Management For For No Yes General Electric Company GE 24-Apr-13 5 5 Elect Director Marijn E. Dekkers Management For For No Yes General Electric Company GE 24-Apr-13 6 6 Elect Director Ann M. Fudge Management For For No Yes General Electric Company GE 24-Apr-13 7 7 Elect Director Susan Hockfield Management For For No Yes General Electric Company GE 24-Apr-13 8 8 Elect Director Jeffrey R. Immelt Management For For No Yes General Electric Company GE 24-Apr-13 9 9 Elect Director Andrea Jung Management For For No Yes General Electric Company GE 24-Apr-13 10 10 Elect Director Robert W. Lane Management For For No Yes General Electric Company GE 24-Apr-13 11 11 Elect Director Ralph S. Larsen Management For For No Yes General Electric Company GE 24-Apr-13 12 12 Elect Director Rochelle B. Lazarus Management For For No Yes General Electric Company GE 24-Apr-13 13 13 Elect Director James J. Mulva Management For For No Yes General Electric Company GE 24-Apr-13 14 14 Elect Director Mary L. Schapiro Management For For No Yes General Electric Company GE 24-Apr-13 15 15 Elect Director Robert J. Swieringa Management For For No Yes General Electric Company GE 24-Apr-13 16 16 Elect Director James S. Tisch Management For For No Yes General Electric Company GE 24-Apr-13 17 17 Elect Director Douglas A. Warner, III Management For For No Yes General Electric Company GE 24-Apr-13 18 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes General Electric Company GE 24-Apr-13 19 19 Ratify Auditors Management For For No Yes General Electric Company GE 24-Apr-13 20 20 Cessation of All Stock Options and Bonuses Share Holder Against Against No Yes General Electric Company GE 24-Apr-13 21 21 Establish Term Limits for Directors Share Holder Against Against No Yes General Electric Company GE 24-Apr-13 22 22 Require Independent Board Chairman Share Holder Against Against No Yes General Electric Company GE 24-Apr-13 23 23 Provide Right to Act by Written Consent Share Holder Against Against No Yes General Electric Company GE 24-Apr-13 24 24 Stock Retention/Holding Period Share Holder Against For Yes Yes General Electric Company GE 24-Apr-13 25 25 Require More Director Nominations Than Open Seats Share Holder Against Against No Yes Gilead Sciences, Inc. GILD 08-May-13 1 Elect Director John F. Cogan Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 2 Elect Director Etienne F. Davignon Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 3 Elect Director Carla A. Hills Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 4 Elect Director Kevin E. Lofton Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 5 Elect Director John W. Madigan Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 6 Elect Director John C. Martin Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 7 Elect Director Nicholas G. Moore Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 8 Elect Director Richard J. Whitley Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 9 Elect Director Gayle E. Wilson Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 10 Elect Director Per Wold-Olsen Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 11 2 Ratify Auditors Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 12 3 Amend Omnibus Stock Plan Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 13 4 Increase Authorized Common Stock Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 14 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Gilead Sciences, Inc. GILD 08-May-13 15 6 Require Independent Board Chairman Share Holder Against Against No Yes Gilead Sciences, Inc. GILD 08-May-13 16 7 Provide Right to Act by Written Consent Share Holder Against For Yes Yes Corning Incorporated GLW 25-Apr-13 1 Elect Director John Seely Brown Management For For No Yes Corning Incorporated GLW 25-Apr-13 2 Elect Director Stephanie A. Burns Management For For No Yes Corning Incorporated GLW 25-Apr-13 3 Elect Director John A. Canning, Jr. Management For For No Yes Corning Incorporated GLW 25-Apr-13 4 Elect Director Richard T. Clark Management For For No Yes Corning Incorporated GLW 25-Apr-13 5 Elect Director Robert F. Cummings, Jr. Management For For No Yes Corning Incorporated GLW 25-Apr-13 6 Elect Director James B. Flaws Management For For No Yes Corning Incorporated GLW 25-Apr-13 7 Elect Director Kurt M. Landgraf Management For For No Yes Corning Incorporated GLW 25-Apr-13 8 Elect Director Kevin J. Martin Management For For No Yes Corning Incorporated GLW 25-Apr-13 9 Elect Director Deborah D. Rieman Management For For No Yes Corning Incorporated GLW 25-Apr-13 10 Elect Director Hansel E. Tookes, II Management For For No Yes Corning Incorporated GLW 25-Apr-13 11 Elect Director Wendell P. Weeks Management For For No Yes Corning Incorporated GLW 25-Apr-13 12 Elect Director Mark S. Wrighton Management For For No Yes Corning Incorporated GLW 25-Apr-13 13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Corning Incorporated GLW 25-Apr-13 14 3 Ratify Auditors Management For For No Yes GameStop Corp. GME 36467W109 25-Jun-13 1 Elect Director JeromeL. Davis Management For For No Yes GameStop Corp. GME 36467W109 25-Jun-13 2 Elect Director R. Richard Fontaine Management For For No Yes GameStop Corp. GME 36467W109 25-Jun-13 3 Elect Director Steven R. Koonin Management For For No Yes GameStop Corp. GME 36467W109 25-Jun-13 4 Elect Director Stephanie M. Shern Management For For No Yes GameStop Corp. GME 36467W109 25-Jun-13 5 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes GameStop Corp. GME 36467W109 25-Jun-13 6 3 Declassify the Board of Directors Management For For No Yes GameStop Corp. GME 36467W109 25-Jun-13 7 4 Amend Omnibus Stock Plan Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 1 1 Elect Director Lloyd C. Blankfein Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 2 2 Elect Director M. Michele Burns Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 3 3 Elect Director Gary D. Cohn Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 4 4 Elect Director Claes Dahlback Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 5 5 Elect Director William W. George Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 6 6 Elect Director James A. Johnson Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 7 7 Elect Director Lakshmi N. Mittal Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 8 8 Elect Director Adebayo O. Ogunlesi Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 9 9 Elect Director James J. Schiro Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 10 10 Elect Director Debora L. Spar Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 11 11 Elect Director Mark E. Tucker Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 12 12 Elect Director David A. Viniar Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 13 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 14 14 Approve Omnibus Stock Plan Management For Against Yes Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 15 15 Ratify Auditors Management For For No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 16 16 Establish Board Committee on Human Rights Share Holder Against Against No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 17 17 Report on Lobbying Payments and Policy Share Holder Against Against No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 18 18 Adopt Proxy Access Right Share Holder Against Against No Yes The Goldman Sachs Group, Inc. GS 38141G104 23-May-13 19 19 Employ Investment Bank to Explore Alternatives to Maximize Shareholder Value Share Holder Against Against No Yes Hudson City Bancorp, Inc. HCBK 18-Apr-13 1 1 Approve Merger Agreement Management For For No Yes Hudson City Bancorp, Inc. HCBK 18-Apr-13 2 2 Advisory Vote on Golden Parachutes Management For Against Yes Yes Hudson City Bancorp, Inc. HCBK 18-Apr-13 3 3 Adjourn Meeting Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 1 Elect Director Marc L. Andreessen Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 2 Elect Director Shumeet Banerji Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 3 Elect Director Rajiv L. Gupta Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 4 Elect Director John H. Hammergren Management For Against Yes Yes Hewlett-Packard Company HPQ 20-Mar-13 5 Elect Director Raymond J. Lane Management For Against Yes Yes Hewlett-Packard Company HPQ 20-Mar-13 6 Elect Director Ann M. Livermore Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 7 Elect Director Gary M. Reiner Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 8 Elect Director Patricia F. Russo Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 9 Elect Director G. Kennedy Thompson Management For Against Yes Yes Hewlett-Packard Company HPQ 20-Mar-13 10 Elect Director Margaret C. Whitman Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 11 Elect Director Ralph V. Whitworth Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 12 2 Ratify Auditors Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 14 4 Provide Proxy Access Right Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 15 5 Amend Omnibus Stock Plan Management For For No Yes Hewlett-Packard Company HPQ 20-Mar-13 16 6 Establish Environmental/Social Issue Board Committee Share Holder Against Against No Yes Hewlett-Packard Company HPQ 20-Mar-13 17 7 Amend Human Rights Policies Share Holder Against Against No Yes Hewlett-Packard Company HPQ 20-Mar-13 18 8 Stock Retention/Holding Period Share Holder Against For Yes Yes H&R Block, Inc. HRB 13-Sep-12 1 1 Elect Director Paul J. Brown Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 2 2 Elect Director William C. Cobb Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 3 3 Elect Director Marvin R. Ellison Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 4 4 Elect Director Robert A. Gerard Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 5 5 Elect Director David Baker Lewis Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 6 6 Elect Director Victoria J. Reich Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 7 7 Elect Director Bruce C. Rohde Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 8 8 Elect Director Tom D. Seip Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 9 9 Elect Director Christianna Wood Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 10 10 Elect Director James F. Wright Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 11 11 Ratify Auditors Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 12 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 13 13 Approve Omnibus Stock Plan Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 14 14 Amend Qualified Employee Stock Purchase Plan Management For For No Yes H&R Block, Inc. HRB 13-Sep-12 15 15 Proxy Access Share Holder Against Against No Yes Harris Corporation HRS 26-Oct-12 1 Elect Director William M. Brown Management For For No Yes Harris Corporation HRS 26-Oct-12 2 Elect Director Peter W. Chiarelli Management For For No Yes Harris Corporation HRS 26-Oct-12 3 Elect Director Thomas A. Dattilo Management For For No Yes Harris Corporation HRS 26-Oct-12 4 Elect Director Terry D. Growcock Management For For No Yes Harris Corporation HRS 26-Oct-12 5 Elect Director Lewis Hay, III Management For For No Yes Harris Corporation HRS 26-Oct-12 6 Elect Director Karen Katen Management For For No Yes Harris Corporation HRS 26-Oct-12 7 Elect Director Stephen P. Kaufman Management For For No Yes Harris Corporation HRS 26-Oct-12 8 Elect Director Leslie F. Kenne Management For For No Yes Harris Corporation HRS 26-Oct-12 9 Elect Director David B. Rickard Management For For No Yes Harris Corporation HRS 26-Oct-12 10 Elect Director James C. Stoffel Management For For No Yes Harris Corporation HRS 26-Oct-12 11 Elect Director Gregory T. Swienton Management For For No Yes Harris Corporation HRS 26-Oct-12 12 Elect Director Hansel E. Tookes, II Management For For No Yes Harris Corporation HRS 26-Oct-12 13 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Harris Corporation HRS 26-Oct-12 14 3 Provide Right to Call Special Meeting Management For For No Yes Harris Corporation HRS 26-Oct-12 15 4 Ratify Auditors Management For For No Yes Intel Corporation INTC 16-May-13 1 1a Elect Director Charlene Barshefsky Management For For No Yes Intel Corporation INTC 16-May-13 2 1b Elect Director Andy D. Bryant Management For For No Yes Intel Corporation INTC 16-May-13 3 1c Elect Director Susan L. Decker Management For For No Yes Intel Corporation INTC 16-May-13 4 1d Elect Director John J. Donahoe Management For For No Yes Intel Corporation INTC 16-May-13 5 1e Elect Director Reed E. Hundt Management For For No Yes Intel Corporation INTC 16-May-13 6 1f Elect Director James D. Plummer Management For For No Yes Intel Corporation INTC 16-May-13 7 1g Elect Director David S. Pottruck Management For For No Yes Intel Corporation INTC 16-May-13 8 1h Elect Director Frank D. Yeary Management For For No Yes Intel Corporation INTC 16-May-13 9 1i Elect Director David B. Yoffie Management For For No Yes Intel Corporation INTC 16-May-13 10 2 Ratify Auditors Management For For No Yes Intel Corporation INTC 16-May-13 11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Intel Corporation INTC 16-May-13 12 4 Amend Omnibus Stock Plan Management For For No Yes Intel Corporation INTC 16-May-13 13 5 Stock Retention/Holding Period Share Holder Against For Yes Yes KeyCorp KEY 16-May-13 1 Elect Director Edward P. Campbell Management For For No Yes KeyCorp KEY 16-May-13 2 Elect Director Joseph A. Carrabba Management For For No Yes KeyCorp KEY 16-May-13 3 Elect Director Charles P. Cooley Management For For No Yes KeyCorp KEY 16-May-13 4 Elect Director Alexander M. Cutler Management For For No Yes KeyCorp KEY 16-May-13 5 Elect Director H. James Dallas Management For For No Yes KeyCorp KEY 16-May-13 6 Elect Director Elizabeth R. Gile Management For For No Yes KeyCorp KEY 16-May-13 7 Elect Director Ruth Ann M. Gillis Management For For No Yes KeyCorp KEY 16-May-13 8 Elect Director William G. Gisel, Jr. Management For For No Yes KeyCorp KEY 16-May-13 9 Elect Director Richard J. Hipple Management For For No Yes KeyCorp KEY 16-May-13 10 Elect Director Kristen L. Manos Management For For No Yes KeyCorp KEY 16-May-13 11 Elect Director Beth E. Mooney Management For For No Yes KeyCorp KEY 16-May-13 12 Elect Director Barbara R. Snyder Management For For No Yes KeyCorp KEY 16-May-13 13 2 Ratify Auditors Management For For No Yes KeyCorp KEY 16-May-13 14 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes KeyCorp KEY 16-May-13 15 4 Approve Omnibus Stock Plan Management For For No Yes Kohl's Corporation KSS 16-May-13 1 1a Elect Director Peter Boneparth Management For For No Yes Kohl's Corporation KSS 16-May-13 2 1b Elect Director Steven A. Burd Management For For No Yes Kohl's Corporation KSS 16-May-13 3 1c Elect Director Dale E. Jones Management For For No Yes Kohl's Corporation KSS 16-May-13 4 1d Elect Director Kevin Mansell Management For For No Yes Kohl's Corporation KSS 16-May-13 5 1e Elect Director John E. Schlifske Management For For No Yes Kohl's Corporation KSS 16-May-13 6 1f Elect Director Frank V. Sica Management For For No Yes Kohl's Corporation KSS 16-May-13 7 1g Elect Director Peter M. Sommerhauser Management For For No Yes Kohl's Corporation KSS 16-May-13 8 1h Elect Director Stephanie A. Streeter Management For For No Yes Kohl's Corporation KSS 16-May-13 9 1i Elect Director Nina G. Vaca Management For For No Yes Kohl's Corporation KSS 16-May-13 10 1j Elect Director Stephen E. Watson Management For For No Yes Kohl's Corporation KSS 16-May-13 11 2 Ratify Auditors Management For For No Yes Kohl's Corporation KSS 16-May-13 12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Kohl's Corporation KSS 16-May-13 13 4 Adopt Policy on Animal Cruelty Share Holder Against Against No Yes Kohl's Corporation KSS 16-May-13 14 5 Require Independent Board Chairman Share Holder Against For Yes Yes Lockheed Martin Corporation LMT 25-Apr-13 1 Elect Director Nolan D. Archibald Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 2 Elect Director Rosalind G. Brewer Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 3 Elect Director David B. Burritt Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 4 Elect Director James O. Ellis, Jr. Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 5 Elect Director Thomas J. Falk Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 6 Elect Director Marillyn A. Hewson Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 7 Elect Director Gwendolyn S. King Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 8 Elect Director James M. Loy Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 9 Elect Director Douglas H. McCorkindale Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 10 Elect Director Joseph W. Ralston Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 11 Elect Director Anne Stevens Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 12 Elect Director Robert J. Stevens Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 13 2 Ratify Auditors Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 14 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Lockheed Martin Corporation LMT 25-Apr-13 15 4 Provide Right to Act by Written Consent Share Holder Against For Yes Yes Lockheed Martin Corporation LMT 25-Apr-13 16 5 Require Independent Board Chairman Share Holder Against Against No Yes Lockheed Martin Corporation LMT 25-Apr-13 17 6 Report on Lobbying Payments and Policy Share Holder Against Against No Yes Masco Corporation MAS 07-May-13 1 1a Elect Director Dennis W. Archer Management For For No Yes Masco Corporation MAS 07-May-13 2 1b Elect Director Donald R. Parfet Management For For No Yes Masco Corporation MAS 07-May-13 3 1c Elect Director Lisa A. Payne Management For For No Yes Masco Corporation MAS 07-May-13 4 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Masco Corporation MAS 07-May-13 5 3 Ratify Auditors Management For For No Yes Masco Corporation MAS 07-May-13 6 4 Declassify the Board of Directors Management For For No Yes Masco Corporation MAS 07-May-13 7 5 Amend Omnibus Stock Plan Management For For No Yes MetLife, Inc. MET 59156R108 23-Apr-13 1 Elect Director R. Glenn Hubbard Management For For No Yes MetLife, Inc. MET 59156R108 23-Apr-13 2 Elect Director Steven A. Kandarian Management For For No Yes MetLife, Inc. MET 59156R108 23-Apr-13 3 Elect Director John M. Keane Management For For No Yes MetLife, Inc. MET 59156R108 23-Apr-13 4 Elect Director Alfred F. Kelly, Jr. Management For For No Yes MetLife, Inc. MET 59156R108 23-Apr-13 5 Elect Director James M. Kilts Management For For No Yes MetLife, Inc. MET 59156R108 23-Apr-13 6 Elect Director Catherine R. Kinney Management For For No Yes MetLife, Inc. MET 59156R108 23-Apr-13 7 Elect Director Hugh B. Price Management For For No Yes MetLife, Inc. MET 59156R108 23-Apr-13 8 Elect Director Kenton J. Sicchitano Management For For No Yes MetLife, Inc. MET 59156R108 23-Apr-13 9 2 Ratify Auditors Management For For No Yes MetLife, Inc. MET 59156R108 23-Apr-13 10 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Morgan Stanley MS 14-May-13 1 Elect Director Erskine B. Bowles Management For For No Yes Morgan Stanley MS 14-May-13 2 Elect Director Howard J. Davies Management For For No Yes Morgan Stanley MS 14-May-13 3 Elect Director Thomas H. Glocer Management For For No Yes Morgan Stanley MS 14-May-13 4 Elect Director James P. Gorman Management For For No Yes Morgan Stanley MS 14-May-13 5 Elect Director Robert H. Herz Management For For No Yes Morgan Stanley MS 14-May-13 6 Elect DirectorC. Robert Kidder Management For For No Yes Morgan Stanley MS 14-May-13 7 Elect Director Klaus Kleinfeld Management For For No Yes Morgan Stanley MS 14-May-13 8 Elect Director Donald T. Nicolaisen Management For For No Yes Morgan Stanley MS 14-May-13 9 Elect Director Hutham S. Olayan Management For For No Yes Morgan Stanley MS 14-May-13 10 Elect Director James W. Owens Management For For No Yes Morgan Stanley MS 14-May-13 11 Elect Director O. Griffith Sexton Management For For No Yes Morgan Stanley MS 14-May-13 12 Elect Director Ryosuke Tamakoshi Management For For No Yes Morgan Stanley MS 14-May-13 13 Elect Director Masaaki Tanaka Management For For No Yes Morgan Stanley MS 14-May-13 14 Elect Director Laura D. Tyson Management For For No Yes Morgan Stanley MS 14-May-13 15 2 Ratify Auditors Management For For No Yes Morgan Stanley MS 14-May-13 16 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Morgan Stanley MS 14-May-13 17 4 Amend Omnibus Stock Plan Management For Against Yes Yes Morgan Stanley MS 14-May-13 18 5 Amend Omnibus Stock Plan Management For For No Yes Morgan Stanley MS 14-May-13 19 6 Amend Executive Incentive Bonus Plan Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 1 1 Elect Director Steven A. Ballmer Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 2 2 Elect Director Dina Dublon Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 3 3 Elect Director William H. Gates, III Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 4 4 Elect Director Maria M. Klawe Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 5 5 Elect Director Stephen J. Luczo Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 6 6 Elect Director David F. Marquardt Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 7 7 Elect Director Charles H. Noski Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 8 8 Elect Director Helmut Panke Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 9 9 Elect Director John W. Thompson Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 10 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 11 11 Approve Qualified Employee Stock Purchase Plan Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 12 12 Ratify Auditors Management For For No Yes Microsoft Corporation MSFT 28-Nov-12 13 13 Provide for Cumulative Voting Share Holder Against For Yes Yes Norfolk Southern Corporation NSC 09-May-13 1 Elect Director Thomas D. Bell, Jr Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 2 Elect Director Erskine B. Bowles Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 3 Elect Director Robert A. Bradway Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 4 Elect Director Wesley G. Bush Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 5 Elect Director Daniel A. Carp Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 6 Elect Director Karen N. Horn Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 7 Elect Director Burton M. Joyce Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 8 Elect Director Steven F. Leer Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 9 Elect Director Michael D. Lockhart Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 10 Elect Director Charles W. Moorman Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 11 Elect Director Martin H. Nesbitt Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 12 Elect Director John R. Thompson Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 13 2 Ratify Auditors Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 14 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Norfolk Southern Corporation NSC 09-May-13 15 4 Provide Right to Call Special Meeting Management For For No Yes NEWELL RUBBERMAID INC. NWL 07-May-13 1 1a Elect Director Scott S. Cowen Management For For No Yes NEWELL RUBBERMAID INC. NWL 07-May-13 2 1b Elect Director Cynthia A. Montgomery Management For For No Yes NEWELL RUBBERMAID INC. NWL 07-May-13 3 1c Elect Director Jose Ignacio Perez-lizaur Management For For No Yes NEWELL RUBBERMAID INC. NWL 07-May-13 4 1d Elect Director Michael B. Polk Management For For No Yes NEWELL RUBBERMAID INC. NWL 07-May-13 5 1e Elect Director Michael A. Todman Management For For No Yes NEWELL RUBBERMAID INC. NWL 07-May-13 6 2 Ratify Auditors Management For For No Yes NEWELL RUBBERMAID INC. NWL 07-May-13 7 3 Approve Omnibus Stock Plan Management For For No Yes NEWELL RUBBERMAID INC. NWL 07-May-13 8 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 1 Elect Director Thomas J. Baltimore, Jr. Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 2 Elect Director Gordon M. Bethune Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 3 Elect Director Gaston Caperton Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 4 Elect Director Gilbert F. Casellas Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 5 Elect Director James G. Cullen Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 6 Elect Director William H. Gray, III Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 7 Elect Director Mark B. Grier Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 8 Elect Director Constance J. Horner Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 9 Elect Director Martina Hund-Mejean Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 10 Elect Director Karl J. Krapek Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 11 Elect Director Christine A. Poon Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 12 Elect Director John R. Strangfeld Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 13 Elect Director James A. Unruh Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 14 2 Ratify Auditors Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 15 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Prudential Financial, Inc. PRU 14-May-13 16 4 Provide Right to Act by Written Consent Share Holder Against Against No Yes Rowan Companies plc RDC G7665A101 25-Jul-12 1 1 Re-elect Thomas R. Hix as Director Management For For No Yes Rowan Companies plc RDC G7665A101 25-Jul-12 2 2 Re-elect Suzanne P. Nimocks as Director Management For For No Yes Rowan Companies plc RDC G7665A101 25-Jul-12 3 3 Re-elect P. Dexter Peacock as Director Management For For No Yes Rowan Companies plc RDC G7665A101 25-Jul-12 4 4 Appoint Deloitte & Touche LLP as U.S. Auditors Management For For No Yes Rowan Companies plc RDC G7665A101 25-Jul-12 5 5 Appoint Deloitte & Touche UK LLP as U.K. Auditors Management For For No Yes Rowan Companies plc RDC G7665A101 25-Jul-12 6 6 Authorize Board to Fix Remuneration of Auditors Management For For No Yes Rowan Companies plc RDC G7665A101 25-Jul-12 7 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Rowan Companies plc RDC G7665A101 26-Apr-13 1 1 Elect William T. Fox, IIIas Director Management For For No Yes Rowan Companies plc RDC G7665A101 26-Apr-13 2 2 Elect Sir Graham Hearne as Director Management For For No Yes Rowan Companies plc RDC G7665A101 26-Apr-13 3 3 ElectH. E. Lentz as Director Management For For No Yes Rowan Companies plc RDC G7665A101 26-Apr-13 4 4 Ratify Deloitte & Touche LLP as our U.S. Auditors Management For For No Yes Rowan Companies plc RDC G7665A101 26-Apr-13 5 5 Reappoint Deloitte & Touche U.K LLP as our U.K. Auditors Management For For No Yes Rowan Companies plc RDC G7665A101 26-Apr-13 6 6 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For No Yes Rowan Companies plc RDC G7665A101 26-Apr-13 7 7 Approve Omnibus Stock Plan Management For For No Yes Rowan Companies plc RDC G7665A101 26-Apr-13 8 8 Approve Remuneration Report Management For For No Yes Rowan Companies plc RDC G7665A101 26-Apr-13 9 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 1 Elect Director Thomas J. Quinlan, III Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 2 Elect Director Stephen M. Wolf Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 3 Elect Director Susan M. Cameron Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 4 Elect Director Lee A. Chaden Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 5 Elect Director Richard L. Crandall Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 6 Elect Director Judith H. Hamilton Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 7 Elect Director Richard K. Palmer Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 8 Elect Director John C. Pope Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 9 Elect Director Michael T. Riordan Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 10 Elect Director Oliver R. Sockwell Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 11 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes R. R. Donnelley & Sons Company RRD 23-May-13 12 3 Ratify Auditors Management For For No Yes RadioShack Corporation RSH 16-May-13 1 1a Elect Director Robert E. Abernathy Management For For No Yes RadioShack Corporation RSH 16-May-13 2 1b Elect Director Frank J. Belatti Management For For No Yes RadioShack Corporation RSH 16-May-13 3 1c Elect Director Julie A. Dobson Management For For No Yes RadioShack Corporation RSH 16-May-13 4 1d Elect Director Daniel R. Feehan Management For Against Yes Yes RadioShack Corporation RSH 16-May-13 5 1e Elect Director H. Eugene Lockhart Management For For No Yes RadioShack Corporation RSH 16-May-13 6 1f Elect Director Joseph C. Magnacca Management For For No Yes RadioShack Corporation RSH 16-May-13 7 1g Elect Director Jack L. Messman Management For For No Yes RadioShack Corporation RSH 16-May-13 8 1h Elect Director Thomas G. Plaskett Management For For No Yes RadioShack Corporation RSH 16-May-13 9 1i Elect Director Edwina D. Woodbury Management For For No Yes RadioShack Corporation RSH 16-May-13 10 2 Ratify Auditors Management For For No Yes RadioShack Corporation RSH 16-May-13 11 3 Approve Omnibus Stock Plan Management For For No Yes RadioShack Corporation RSH 16-May-13 12 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Raytheon Company RTN 30-May-13 1 1a Elect Director James E. Cartwright Management For For No Yes Raytheon Company RTN 30-May-13 2 1b Elect Director Vernon E. Clark Management For For No Yes Raytheon Company RTN 30-May-13 3 1c Elect Director Stephen J. Hadley Management For For No Yes Raytheon Company RTN 30-May-13 4 1d Elect Director Michael C. Ruettgers Management For For No Yes Raytheon Company RTN 30-May-13 5 1e Elect Director Ronald L. Skates Management For For No Yes Raytheon Company RTN 30-May-13 6 1f Elect Director William R. Spivey Management For For No Yes Raytheon Company RTN 30-May-13 7 1g Elect Director Linda G. Stuntz Management For Against Yes Yes Raytheon Company RTN 30-May-13 8 1h Elect Director William H. Swanson Management For For No Yes Raytheon Company RTN 30-May-13 9 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Raytheon Company RTN 30-May-13 10 3 Ratify Auditors Management For For No Yes Raytheon Company RTN 30-May-13 11 4 Report on Political Contributions Share Holder Against For Yes Yes Raytheon Company RTN 30-May-13 12 5 Provide Right to Act by Written Consent Share Holder Against For Yes Yes Raytheon Company RTN 30-May-13 13 6 Submit SERP to Shareholder Vote Share Holder Against For Yes Yes Raytheon Company RTN 30-May-13 14 7 Pro-rata Vesting of Equity Awards Share Holder Against For Yes Yes SunEdison Inc. SUNE 86732Y109 30-May-13 1 1a Elect Director James B. Williams Management For For No Yes SunEdison Inc. SUNE 86732Y109 30-May-13 2 1b Elect Director Steven V. Tesoriere Management For For No Yes SunEdison Inc. SUNE 86732Y109 30-May-13 3 1c Elect Director Randy H. Zwirn Management For For No Yes SunEdison Inc. SUNE 86732Y109 30-May-13 4 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes SunEdison Inc. SUNE 86732Y109 30-May-13 5 3 Ratify Auditors Management For For No Yes SunEdison Inc. SUNE 86732Y109 30-May-13 6 4 Amend Omnibus Stock Plan Management For For No Yes SunEdison Inc. SUNE 86732Y109 30-May-13 7 5 Declassify the Board of Directors Management For For No Yes SunEdison Inc. SUNE 86732Y109 30-May-13 8 6 Change Company Name to SunEdison, Inc. Management For For No Yes SunEdison Inc. SUNE 86732Y109 30-May-13 9 7 Amend Bylaws Call Special Meetings Share Holder Against For Yes Yes Safeway Inc. SWY 14-May-13 1 1a Elect Director Janet E. Grove Management For For No Yes Safeway Inc. SWY 14-May-13 2 1b Elect Director Mohan Gyani Management For For No Yes Safeway Inc. SWY 14-May-13 3 1c Elect Director Frank C. Herringer Management For Against Yes Yes Safeway Inc. SWY 14-May-13 4 1d Elect Director George J. Morrow Management For For No Yes Safeway Inc. SWY 14-May-13 5 1e Elect Director Kenneth W. Oder Management For Against Yes Yes Safeway Inc. SWY 14-May-13 6 1f Elect Director T. Gary Rogers Management For Against Yes Yes Safeway Inc. SWY 14-May-13 7 1g Elect Director Arun Sarin Management For Against Yes Yes Safeway Inc. SWY 14-May-13 8 1h Elect Director William Y. Tauscher Management For For No Yes Safeway Inc. SWY 14-May-13 9 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Safeway Inc. SWY 14-May-13 10 3 Amend Omnibus Stock Plan Management For For No Yes Safeway Inc. SWY 14-May-13 11 4 Ratify Auditors Management For For No Yes Stryker Corporation SYK 30-Apr-13 1 1a Elect Director Howard E. Cox, Jr. Management For For No Yes Stryker Corporation SYK 30-Apr-13 2 1b Elect Director Srikant M. Datar Management For For No Yes Stryker Corporation SYK 30-Apr-13 3 1c Elect Director Roch Doliveux Management For For No Yes Stryker Corporation SYK 30-Apr-13 4 1d Elect Director Louise L. Francesconi Management For For No Yes Stryker Corporation SYK 30-Apr-13 5 1e Elect Director Allan C. Golston Management For For No Yes Stryker Corporation SYK 30-Apr-13 6 1f Elect Director Howard L. Lance Management For For No Yes Stryker Corporation SYK 30-Apr-13 7 1g Elect Director Kevin A. Lobo Management For For No Yes Stryker Corporation SYK 30-Apr-13 8 1h Elect Director William U. Parfet Management For For No Yes Stryker Corporation SYK 30-Apr-13 9 1i Elect Director Ronda E. Stryker Management For For No Yes Stryker Corporation SYK 30-Apr-13 10 2 Ratify Auditors Management For For No Yes Stryker Corporation SYK 30-Apr-13 11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 1 Elect Director Randall L. Stephenson Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 2 Elect Director Gilbert F. Amelio Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 3 Elect Director Reuben V. Anderson Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 4 Elect Director James H. Blanchard Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 5 Elect Director Jaime Chico Pardo Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 6 Elect Director Scott T. Ford Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 7 Elect Director James P. Kelly Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 8 Elect Director Jon C. Madonna Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 9 Elect Director Michael B. McCallister Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 10 Elect Director John B. McCoy Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 11 Elect Director Joyce M. Roche Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 12 Elect Director Matthew K. Rose Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 13 Elect DirectorLaura D'Andrea Tyson Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 14 2 Ratify Auditors Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 15 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 16 4 Amend Stock Purchase and Deferral Plan Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 17 5 Report on Political Contributions Share Holder Against For Yes Yes AT&T Inc. T 00206R102 26-Apr-13 18 6 Report on Reducing Lead Battery Health Hazards Share Holder Against For Yes Yes AT&T Inc. T 00206R102 26-Apr-13 19 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Share Holder Against For Yes Yes AT&T Inc. T 00206R102 26-Apr-13 20 8 Require Independent Board Chairman Share Holder Against Against No Yes Whirlpool Corporation WHR 16-Apr-13 1 1a Elect Director Samuel R. Allen Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 2 1b Elect Director Gary T. DiCamillo Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 3 1c Elect Director Diane M. Dietz Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 4 1d Elect Director Jeff M. Fettig Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 5 1e Elect Director Michael F. Johnston Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 6 1f Elect Director William T. Kerr Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 7 1g Elect Director John D. Liu Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 8 1h Elect Director Harish Manwani Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 9 1i Elect Director William D. Perez Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 10 1j Elect Director Michael A. Todman Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 11 1k Elect Director Michael D. White Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 13 3 Ratify Auditors Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 14 4 Amend Omnibus Stock Plan Management For For No Yes Whirlpool Corporation WHR 16-Apr-13 15 5 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Share Holder Against For Yes Yes WellPoint, Inc. WLP 94973V107 15-May-13 1 1a Elect Director Sheila P. Burke Management For For No Yes WellPoint, Inc. WLP 94973V107 15-May-13 2 1b Elect Director George A. Schaefer, Jr. Management For For No Yes WellPoint, Inc. WLP 94973V107 15-May-13 3 1c Elect Director Joseph R. Swedish Management For For No Yes WellPoint, Inc. WLP 94973V107 15-May-13 4 2 Ratify Auditors Management For For No Yes WellPoint, Inc. WLP 94973V107 15-May-13 5 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes WellPoint, Inc. WLP 94973V107 15-May-13 6 4 Report on Political Contributions Share Holder Against Against No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 1 1a Elect Director Aida M. Alvarez Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 2 1b Elect Director James I. Cash, Jr. Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 3 1c Elect Director Roger C. Corbett Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 4 1d Elect Director Douglas N. Daft Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 5 1e Elect Director Michael T. Duke Management For Against Yes Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 6 1f Elect Director Timothy P. Flynn Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 7 1g Elect Director Marissa A. Mayer Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 8 1h Elect Director Gregory B. Penner Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 9 1i Elect Director Steven S. Reinemund Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 10 1j Elect Director H. Lee Scott, Jr. Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 11 1k Elect Director Jim C. Walton Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 12 1l Elect Director S. Robson Walton Management For Against Yes Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 13 1m Elect Director Christopher J. Williams Management For Against Yes Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 14 1n Elect Director Linda S. Wolf Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 15 2 Ratify Auditors Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 16 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 17 4 Amend Executive Incentive Bonus Plan Management For For No Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 18 5 Amend Bylaws Call Special Meetings Share Holder Against For Yes Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 19 6 Stock Retention/Holding Period Share Holder Against For Yes Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 20 7 Require Independent Board Chairman Share Holder Against For Yes Yes Wal-Mart Stores, Inc. WMT 07-Jun-13 21 8 Disclosure of Recoupment Activity from Senior Officers Share Holder Against For Yes Yes The Washington Post Company WPO 09-May-13 1 Elect Director Christopher C. Davis Management For For No Yes The Washington Post Company WPO 09-May-13 2 Elect Director Thomas S. Gayner Management For For No Yes The Washington Post Company WPO 09-May-13 3 Elect Director Anne M. Mulcahy Management For For No Yes The Washington Post Company WPO 09-May-13 4 Elect Director Larry D. Thompson Management For For No Yes United States Steel Corporation X 30-Apr-13 1 Elect Director Dan O. Dinges Management For Against Yes Yes United States Steel Corporation X 30-Apr-13 2 Elect Director John G. Drosdick Management For Against Yes Yes United States Steel Corporation X 30-Apr-13 3 Elect Director John J. Engel Management For For No Yes United States Steel Corporation X 30-Apr-13 4 Elect Director Charles R. Lee Management For Against Yes Yes United States Steel Corporation X 30-Apr-13 5 Elect Director Thomas W. LaSorda Management For For No Yes United States Steel Corporation X 30-Apr-13 6 2 Ratify Auditors Management For For No Yes United States Steel Corporation X 30-Apr-13 7 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes United States Steel Corporation X 30-Apr-13 8 4 Declassify the Board of Directors Share Holder Against For Yes Yes Xerox Corporation XRX 21-May-13 1 Elect Director Glenn A. Britt Management For For No Yes Xerox Corporation XRX 21-May-13 2 Elect Director Ursula M. Burns Management For For No Yes Xerox Corporation XRX 21-May-13 3 Elect Director Richard J. Harrington Management For For No Yes Xerox Corporation XRX 21-May-13 4 Elect Director William Curt Hunter Management For For No Yes Xerox Corporation XRX 21-May-13 5 Elect Director Robert J. Keegan Management For For No Yes Xerox Corporation XRX 21-May-13 6 Elect Director Robert A. McDonald Management For For No Yes Xerox Corporation XRX 21-May-13 7 Elect Director Charles Prince Management For For No Yes Xerox Corporation XRX 21-May-13 8 Elect Director Ann N. Reese Management For For No Yes Xerox Corporation XRX 21-May-13 9 Elect Director Sara Martinez Tucker Management For For No Yes Xerox Corporation XRX 21-May-13 10 Elect Director Mary Agnes Wilderotter Management For For No Yes Xerox Corporation XRX 21-May-13 11 2 Ratify Auditors Management For For No Yes Xerox Corporation XRX 21-May-13 12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Xerox Corporation XRX 21-May-13 13 4 Approve Non-Employee Director Omnibus Stock Plan Management For For No Yes Monteagle Value Fund (MVRGX) Barrick Gold Corporation ABX 24-Apr-13 1 Elect Director Howard L. Beck Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 2 Elect Director William D. Birchall Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 3 Elect Director Donald J. Carty Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 4 Elect Director Gustavo Cisneros Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 5 Elect Director Robert M. Franklin Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 6 Elect Director J. Brett Harvey Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 7 Elect Director Dambisa Moyo Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 8 Elect Director Brian Mulroney Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 9 Elect Director Anthony Munk Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 10 Elect Director Peter Munk Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 11 Elect Director Steven J. Shapiro Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 12 Elect Director Jamie C. Sokalsky Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 13 Elect Director John L. Thornton Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 14 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For No Yes Barrick Gold Corporation ABX 24-Apr-13 15 3 Advisory Vote on Executive Compensation Approach Management For Against Yes Yes Amkor Technology, Inc. AMKR 08-May-13 1 Elect Director James J. Kim Management For For No Yes Amkor Technology, Inc. AMKR 08-May-13 2 Elect Director Kenneth T. Joyce Management For For No Yes Amkor Technology, Inc. AMKR 08-May-13 3 Elect Director Roger A. Carolin Management For For No Yes Amkor Technology, Inc. AMKR 08-May-13 4 Elect Director Winston J. Churchill Management For For No Yes Amkor Technology, Inc. AMKR 08-May-13 5 Elect Director John T. Kim Management For For No Yes Amkor Technology, Inc. AMKR 08-May-13 6 Elect Director Robert R. Morse Management For For No Yes Amkor Technology, Inc. AMKR 08-May-13 7 Elect Director John F. Osborne Management For For No Yes Amkor Technology, Inc. AMKR 08-May-13 8 Elect Director James W. Zug Management For For No Yes Amkor Technology, Inc. AMKR 08-May-13 9 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Amkor Technology, Inc. AMKR 08-May-13 10 3 Ratify Auditors Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 1 1A Elect Director Lamberto Andreotti Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 2 1B Elect Director Lewis B. Campbell Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 3 1C Elect Director James M. Cornelius Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 4 1D Elect Director Laurie H. Glimcher Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 5 1E Elect Director Michael Grobstein Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 6 1F Elect Director Alan J. Lacy Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 7 1G Elect Director Vicki L. Sato Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 8 1H Elect Director Elliott Sigal Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 9 1I Elect Director Gerald L. Storch Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 10 1J Elect Director Togo D. West, Jr. Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 11 2 Ratify Auditors Management For For No Yes Bristol-Myers Squibb Company BMY 07-May-13 12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Boston Scientific Corporation BSX 07-May-13 1 1a Elect Director Katharine T. Bartlett Management For For No Yes Boston Scientific Corporation BSX 07-May-13 2 1b Elect Director Bruce L. Byrnes Management For For No Yes Boston Scientific Corporation BSX 07-May-13 3 1c Elect Director Nelda J. Connors Management For For No Yes Boston Scientific Corporation BSX 07-May-13 4 1d Elect Director Kristina M. Johnson Management For For No Yes Boston Scientific Corporation BSX 07-May-13 5 1e Elect Director Michael F. Mahoney Management For For No Yes Boston Scientific Corporation BSX 07-May-13 6 1f Elect Director Ernest Mario Management For For No Yes Boston Scientific Corporation BSX 07-May-13 7 1g Elect Director N.J. Nicholas, Jr. Management For For No Yes Boston Scientific Corporation BSX 07-May-13 8 1h Elect Director Pete M. Nicholas Management For For No Yes Boston Scientific Corporation BSX 07-May-13 9 1i Elect Director Uwe E. Reinhardt Management For For No Yes Boston Scientific Corporation BSX 07-May-13 10 1j Elect Director John E. Sununu Management For For No Yes Boston Scientific Corporation BSX 07-May-13 11 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Boston Scientific Corporation BSX 07-May-13 12 3 Ratify Auditors Management For For No Yes Cal-Maine Foods, Inc. CALM 05-Oct-12 1 Elect Director Adolphus B. Baker Management For Withhold Yes Yes Cal-Maine Foods, Inc. CALM 05-Oct-12 2 Elect Director Timothy A. Dawson Management For Withhold Yes Yes Cal-Maine Foods, Inc. CALM 05-Oct-12 3 Elect Director Letitia C. Hughes Management For For No Yes Cal-Maine Foods, Inc. CALM 05-Oct-12 4 Elect Director Sherman Miller Management For Withhold Yes Yes Cal-Maine Foods, Inc. CALM 05-Oct-12 5 Elect Director James E. Poole Management For For No Yes Cal-Maine Foods, Inc. CALM 05-Oct-12 6 Elect Director Steve W. Sanders Management For For No Yes Cal-Maine Foods, Inc. CALM 05-Oct-12 7 2 Approve Omnibus Stock Plan Management For For No Yes Cal-Maine Foods, Inc. CALM 05-Oct-12 8 3 Ratify Auditors Management For For No Yes Calgon Carbon Corporation CCC 01-May-13 1 Elect Director J. Rich Alexander Management For For No Yes Calgon Carbon Corporation CCC 01-May-13 2 Elect Director Louis S. Massimo Management For For No Yes Calgon Carbon Corporation CCC 01-May-13 3 Elect Director Julie S. Roberts Management For For No Yes Calgon Carbon Corporation CCC 01-May-13 4 Elect Director Donald C. Templin Management For For No Yes Calgon Carbon Corporation CCC 01-May-13 5 2 Ratify Auditors Management For For No Yes Calgon Carbon Corporation CCC 01-May-13 6 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Chemtura Corporation CHMT 09-May-13 1 Elect Director Jeffrey D. Benjamin Management For For No Yes Chemtura Corporation CHMT 09-May-13 2 Elect Director Timothy J. Bernlohr Management For For No Yes Chemtura Corporation CHMT 09-May-13 3 Elect Director Anna C. Catalano Management For For No Yes Chemtura Corporation CHMT 09-May-13 4 Elect Director Alan S. Cooper Management For For No Yes Chemtura Corporation CHMT 09-May-13 5 Elect Director James W. Crownover Management For For No Yes Chemtura Corporation CHMT 09-May-13 6 Elect Director Robert A. Dover Management For For No Yes Chemtura Corporation CHMT 09-May-13 7 Elect Director Jonathan F. Foster Management For For No Yes Chemtura Corporation CHMT 09-May-13 8 Elect Director Craig A. Rogerson Management For For No Yes Chemtura Corporation CHMT 09-May-13 9 Elect Director John K. Wulff Management For For No Yes Chemtura Corporation CHMT 09-May-13 10 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Chemtura Corporation CHMT 09-May-13 11 3 Adopt Majority Voting for Uncontested Election of Directors Management For For No Yes Chemtura Corporation CHMT 09-May-13 12 4 Ratify Auditors Management For For No Yes CSX Corporation CSX 08-May-13 1 1a Elect Director Donna M. Alvarado Management For For No Yes CSX Corporation CSX 08-May-13 2 1b Elect Director John B. Breaux Management For For No Yes CSX Corporation CSX 08-May-13 3 1c Elect Director Pamela L. Carter Management For For No Yes CSX Corporation CSX 08-May-13 4 1d Elect Director Steven T. Halverson Management For For No Yes CSX Corporation CSX 08-May-13 5 1e Elect Director Edward J. Kelly, III Management For For No Yes CSX Corporation CSX 08-May-13 6 1f Elect Director Gilbert H. Lamphere Management For For No Yes CSX Corporation CSX 08-May-13 7 1g Elect Director John D. McPherson Management For For No Yes CSX Corporation CSX 08-May-13 8 1h Elect Director Timothy T. O'Toole Management For For No Yes CSX Corporation CSX 08-May-13 9 1i Elect Director David M. Ratcliffe Management For For No Yes CSX Corporation CSX 08-May-13 10 1j Elect Director Donald J. Shepard Management For For No Yes CSX Corporation CSX 08-May-13 11 1k Elect Director Michael J. Ward Management For For No Yes CSX Corporation CSX 08-May-13 12 1l Elect Director J.C. Watts, Jr. Management For For No Yes CSX Corporation CSX 08-May-13 13 1m Elect Director J. Steven Whisler Management For For No Yes CSX Corporation CSX 08-May-13 14 2 Ratify Auditors Management For For No Yes CSX Corporation CSX 08-May-13 15 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 1 1a Elect Director Lamberto Andreotti Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 2 1b Elect Director Richard H. Brown Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 3 1c Elect Director Robert A. Brown Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 4 1d Elect Director Bertrand P. Collomb Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 5 1e Elect Director Curtis J. Crawford Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 6 1f Elect Director Alexander M. Cutler Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 7 1g Elect Director Eleuthere I. Du Pont Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 8 1h Elect Director Marillyn A. Hewson Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 9 1i Elect Director Lois D. Juliber Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 10 1j Elect Director Ellen J. Kullman Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 11 1k Elect Director Lee M. Thomas Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 12 2 Ratify Auditors Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 14 4 Require Independent Board Chairman Share Holder Against For Yes Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 15 5 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 16 6 Report on Genetically Engineered Seed Share Holder Against Against No Yes E. I. DU PONT DE NEMOURS AND COMPANY DD 24-Apr-13 17 7 Report on Pay Disparity Share Holder Against Against No Yes Dell Inc. DELL 24702R101 13-Jul-12 1 1 Elect Director James W. Breyer Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 2 2 Elect Director Donald J. Carty Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 3 3 Elect Director Janet F. Clark Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 4 4 Elect Director Laura Conigliaro Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 5 5 Elect Director Michael S. Dell Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 6 6 Elect Director Kenneth M. Duberstein Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 7 7 Elect Director William H. Gray, III Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 8 8 Elect Director Gerard J. Kleisterlee Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 9 9 Elect Director Klaus S. Luft Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 10 10 Elect Director Alex J. Mandl Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 11 11 Elect Director Shantanu Narayen Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 12 12 Elect Director H. Ross Perot, Jr. Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 13 13 Ratify Auditors Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 14 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Dell Inc. DELL 24702R101 13-Jul-12 15 15 Approve Omnibus Stock Plan Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 1 Elect Director William Barnet, III Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 2 Elect Director G. Alex Bernhardt, Sr. Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 3 Elect Director Michael G. Browning Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 4 Elect Director Harris E. DeLoach, Jr. Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 5 Elect Director Daniel R. DiMicco Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 6 Elect Director John H. Forsgren Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 7 Elect Director Ann Maynard Gray Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 8 Elect Director James H. Hance, Jr. Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 9 Elect Director John T. Herron Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 10 Elect Director James B. Hyler, Jr. Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 11 Elect Director E. Marie McKee Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 12 Elect Director E. James Reinsch Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 13 Elect Director James T. Rhodes Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 14 Elect Director James E. Rogers Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 15 Elect Director Carlos A. Saladrigas Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 16 Elect Director Philip R. Sharp Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 17 2 Ratify Auditors Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 18 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 19 4 Amend Executive Incentive Bonus Plan Management For For No Yes Duke Energy Corporation DUK 26441C204 02-May-13 20 5 Provide Right to Act by Written Consent Share Holder Against For Yes Yes Duke Energy Corporation DUK 26441C204 02-May-13 21 6 Require a Majority Vote for the Election of Directors Share Holder Against For Yes Yes Eastman Chemical Company EMN 02-May-13 1 Elect Director Gary E. Anderson Management For For No Yes Eastman Chemical Company EMN 02-May-13 2 Elect Director Brett D. Begemann Management For For No Yes Eastman Chemical Company EMN 02-May-13 3 Elect Director Stephen R. Demeritt Management For For No Yes Eastman Chemical Company EMN 02-May-13 4 Elect Director Robert M. Hernandez Management For For No Yes Eastman Chemical Company EMN 02-May-13 5 Elect Director Julie F. Holder Management For For No Yes Eastman Chemical Company EMN 02-May-13 6 Elect Director Renee J. Hornbaker Management For For No Yes Eastman Chemical Company EMN 02-May-13 7 Elect Director Lewis M. Kling Management For For No Yes Eastman Chemical Company EMN 02-May-13 8 Elect Director David W. Raisbeck Management For For No Yes Eastman Chemical Company EMN 02-May-13 9 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Eastman Chemical Company EMN 02-May-13 10 3 Ratify Auditors Management For For No Yes Eastman Chemical Company EMN 02-May-13 11 4 Provide Right to Act by Written Consent Share Holder Against For Yes Yes Frontier Communications Corporation FTR 35906A108 08-May-13 1 Elect Director Leroy T. Barnes, Jr. Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 2 Elect Director Peter C.B. Bynoe Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 3 Elect Director Jeri B. Finard Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 4 Elect Director Edward Fraioli Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 5 Elect Director James S. Kahan Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 6 Elect Director Pamela D.A. Reeve Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 7 Elect Director Howard L. Schrott Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 8 Elect Director Larraine D. Segil Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 9 Elect Director Mark Shapiro Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 10 Elect Director Myron A. Wick, III Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 11 Elect Director Mary Agnes Wilderotter Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 13 3 Approve Executive Incentive Bonus Plan Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 14 4 Approve Omnibus Stock Plan Management For For No Yes Frontier Communications Corporation FTR 35906A108 08-May-13 15 5 Require Independent Board Chairman Share Holder Against For Yes Yes Frontier Communications Corporation FTR 35906A108 08-May-13 16 6 Ratify Auditors Management For For No Yes Halliburton Company HAL 15-May-13 1 Elect Director Alan M. Bennett Management For For No Yes Halliburton Company HAL 15-May-13 2 Elect Director James R. Boyd Management For For No Yes Halliburton Company HAL 15-May-13 3 Elect Director Milton Carroll Management For For No Yes Halliburton Company HAL 15-May-13 4 Elect Director Nance K. Dicciani Management For For No Yes Halliburton Company HAL 15-May-13 5 Elect Director Murry S. Gerber Management For For No Yes Halliburton Company HAL 15-May-13 6 Elect Director Jose C. Grubisich Management For For No Yes Halliburton Company HAL 15-May-13 7 Elect Director Abdallah S. Jum'ah Management For For No Yes Halliburton Company HAL 15-May-13 8 Elect Director David J. Lesar Management For For No Yes Halliburton Company HAL 15-May-13 9 Elect Director Robert A. Malone Management For For No Yes Halliburton Company HAL 15-May-13 10 Elect Director J. Landis Martin Management For For No Yes Halliburton Company HAL 15-May-13 11 Elect Director Debra L. Reed Management For For No Yes Halliburton Company HAL 15-May-13 12 2 Ratify Auditors Management For For No Yes Halliburton Company HAL 15-May-13 13 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Halliburton Company HAL 15-May-13 14 4 Amend Omnibus Stock Plan Management For For No Yes Halliburton Company HAL 15-May-13 15 5 Report on Human Rights Risk Assessment Process Share Holder Against For Yes Yes Intel Corporation INTC 16-May-13 1 1a Elect Director Charlene Barshefsky Management For For No Yes Intel Corporation INTC 16-May-13 2 1b Elect Director Andy D. Bryant Management For For No Yes Intel Corporation INTC 16-May-13 3 1c Elect Director Susan L. Decker Management For For No Yes Intel Corporation INTC 16-May-13 4 1d Elect Director John J. Donahoe Management For For No Yes Intel Corporation INTC 16-May-13 5 1e Elect Director Reed E. Hundt Management For For No Yes Intel Corporation INTC 16-May-13 6 1f Elect Director James D. Plummer Management For For No Yes Intel Corporation INTC 16-May-13 7 1g Elect Director David S. Pottruck Management For For No Yes Intel Corporation INTC 16-May-13 8 1h Elect Director Frank D. Yeary Management For For No Yes Intel Corporation INTC 16-May-13 9 1i Elect Director David B. Yoffie Management For For No Yes Intel Corporation INTC 16-May-13 10 2 Ratify Auditors Management For For No Yes Intel Corporation INTC 16-May-13 11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Intel Corporation INTC 16-May-13 12 4 Amend Omnibus Stock Plan Management For For No Yes Intel Corporation INTC 16-May-13 13 5 Stock Retention/Holding Period Share Holder Against For Yes Yes International Paper Company IP 13-May-13 1 1a Elect Director David J. Bronczek Management For For No Yes International Paper Company IP 13-May-13 2 1b Elect Director Ahmet C. Dorduncu Management For For No Yes International Paper Company IP 13-May-13 3 1c Elect Director John V. Faraci Management For For No Yes International Paper Company IP 13-May-13 4 1d Elect Director Ilene S. Gordon Management For For No Yes International Paper Company IP 13-May-13 5 1e Elect Director Stacey J. Mobley Management For For No Yes International Paper Company IP 13-May-13 6 1f Elect Director Joan E. Spero Management For For No Yes International Paper Company IP 13-May-13 7 1g Elect Director John L. Townsend, III Management For For No Yes International Paper Company IP 13-May-13 8 1h Elect Director John F. Turner Management For For No Yes International Paper Company IP 13-May-13 9 1i Elect Director William G. Walter Management For For No Yes International Paper Company IP 13-May-13 10 1j Elect Director J. Steven Whisler Management For For No Yes International Paper Company IP 13-May-13 11 2 Ratify Auditors Management For For No Yes International Paper Company IP 13-May-13 12 3 Provide Right to Act by Written Consent Management For For No Yes International Paper Company IP 13-May-13 13 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes International Paper Company IP 13-May-13 14 5 Pro-rata Vesting of Equity Plans Share Holder Against For Yes Yes Kronos Worldwide, Inc. KRO 50105F105 08-May-13 1 Elect Director Keith R. Coogan Management For Withhold Yes Yes Kronos Worldwide, Inc. KRO 50105F105 08-May-13 2 Elect Director Cecil H. Moore, Jr. Management For Withhold Yes Yes Kronos Worldwide, Inc. KRO 50105F105 08-May-13 3 Elect Director Harold C. Simmons Management For Withhold Yes Yes Kronos Worldwide, Inc. KRO 50105F105 08-May-13 4 Elect Director Thomas P. Stafford Management For For No Yes Kronos Worldwide, Inc. KRO 50105F105 08-May-13 5 Elect Director R. Gerald Turner Management For Withhold Yes Yes Kronos Worldwide, Inc. KRO 50105F105 08-May-13 6 Elect Director Steven L. Watson Management For Withhold Yes Yes Kronos Worldwide, Inc. KRO 50105F105 08-May-13 7 Elect Director C. Kern Wildenthal Management For Withhold Yes Yes Kronos Worldwide, Inc. KRO 50105F105 08-May-13 8 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 1 Elect Director Richard H. Anderson Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 2 Elect Director Victor J. Dzau Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 3 Elect Director Omar Ishrak Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 4 Elect Director Shirley Ann Jackson Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 5 Elect Director Michael O. Leavitt Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 6 Elect Director James T. Lenehan Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 7 Elect Director Denise M. O'Leary Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 8 Elect Director Kendall J. Powell Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 9 Elect Director Robert C. Pozen Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 10 Elect Director Jack W. Schuler Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 11 2 Ratify Auditors Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 13 4 Adopt Majority Voting for Uncontested Election of Directors Management For For No Yes Medtronic, Inc. MDT 23-Aug-12 14 5 Adopt Proxy Access Right Share Holder Against Against No Yes Medtronic, Inc. MDT 23-Aug-12 15 6 Reduce Supermajority Vote Requirement Share Holder Against For Yes Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 1 1a Elect Director Leslie A. Brun Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 2 1b Elect Director Thomas R. Cech Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 3 1c Elect Director Kenneth C. Frazier Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 4 1d Elect Director Thomas H. Glocer Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 5 1e Elect Director William B. Harrison Jr. Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 6 1f Elect DirectorC. Robert Kidder Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 7 1g Elect Director Rochelle B. Lazarus Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 8 1h Elect Director Carlos E. Represas Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 9 1i Elect Director Patricia F. Russo Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 10 1j Elect Director Craig B. Thompson Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 11 1k Elect Director Wendell P. Weeks Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 12 1l Elect Director Peter C. Wendell Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 13 2 Ratify Auditors Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 14 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 15 4 Provide Right to Act by Written Consent Share Holder Against For Yes Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 16 5 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Against For Yes Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 17 6 Report on Charitable and Political Contributions Share Holder Against Against No Yes Merck & Co., Inc. MRK 58933Y105 28-May-13 18 7 Report on Lobbying Activities Share Holder Against Against No Yes Marathon Oil Corporation MRO 24-Apr-13 1 1a Elect Director Gregory H. Boyce Management For For No Yes Marathon Oil Corporation MRO 24-Apr-13 2 1b Elect Director Pierre Brondeau Management For For No Yes Marathon Oil Corporation MRO 24-Apr-13 3 1c Elect Director Clarence P. Cazalot, Jr. Management For For No Yes Marathon Oil Corporation MRO 24-Apr-13 4 1d Elect Director Linda Z. Cook Management For For No Yes Marathon Oil Corporation MRO 24-Apr-13 5 1e Elect Director Shirley Ann Jackson Management For For No Yes Marathon Oil Corporation MRO 24-Apr-13 6 1f Elect Director Philip Lader Management For For No Yes Marathon Oil Corporation MRO 24-Apr-13 7 1g Elect Director Michael E. J. Phelps Management For For No Yes Marathon Oil Corporation MRO 24-Apr-13 8 1h Elect Director Dennis H. Reilley Management For For No Yes Marathon Oil Corporation MRO 24-Apr-13 9 2 Ratify Auditors Management For For No Yes Marathon Oil Corporation MRO 24-Apr-13 10 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Marathon Oil Corporation MRO 24-Apr-13 11 4 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes Newmont Mining Corporation NEM 24-Apr-13 1 Elect Director Bruce R. Brook Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 2 Elect Director J. Kofi Bucknor Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 3 Elect Director Vincent A. Calarco Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 4 Elect Director Joseph A. Carrabba Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 5 Elect Director Noreen Doyle Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 6 Elect Director Gary J. Goldberg Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 7 Elect Director Veronica M. Hagen Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 8 Elect Director Jane Nelson Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 9 Elect Director Donald C. Roth Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 10 Elect Director Simon R. Thompson Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 11 2 Ratify Auditors Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 13 4 Approve Omnibus Stock Plan Management For For No Yes Newmont Mining Corporation NEM 24-Apr-13 14 5 Approve Executive Incentive Bonus Plan Management For For No Yes NRG Energy, Inc. NRG 09-Nov-12 1 1 Issue Shares in Connection with Acquisition Management For For No Yes NRG Energy, Inc. NRG 09-Nov-12 2 2 Fix Number of Directors at Sixteen Management For For No Yes NRG Energy, Inc. NRG 09-Nov-12 3 3 Adjourn Meeting Management For For No Yes NRG Energy, Inc. NRG 25-Apr-13 1 Elect Director Kirbyjon H. Caldwell Management For For No Yes NRG Energy, Inc. NRG 25-Apr-13 2 Elect Director David Crane Management For For No Yes NRG Energy, Inc. NRG 25-Apr-13 3 Elect Director Kathleen A. McGinty Management For For No Yes NRG Energy, Inc. NRG 25-Apr-13 4 Elect Director Evan J. Silverstein Management For For No Yes NRG Energy, Inc. NRG 25-Apr-13 5 Elect Director Thomas H. Weidemeyer Management For For No Yes NRG Energy, Inc. NRG 25-Apr-13 6 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes NRG Energy, Inc. NRG 25-Apr-13 7 3 Ratify Auditors Management For For No Yes Nucor Corporation NUE 09-May-13 1 Elect Director Peter C. Browning Management For For No Yes Nucor Corporation NUE 09-May-13 2 Elect Director Clayton C. Daley, Jr. Management For For No Yes Nucor Corporation NUE 09-May-13 3 Elect Director Daniel R. DiMicco Management For For No Yes Nucor Corporation NUE 09-May-13 4 Elect Director John J. Ferriola Management For For No Yes Nucor Corporation NUE 09-May-13 5 Elect Director Harvey B. Gantt Management For For No Yes Nucor Corporation NUE 09-May-13 6 Elect Director Victoria F. Haynes Management For For No Yes Nucor Corporation NUE 09-May-13 7 Elect Director Bernard L. Kasriel Management For For No Yes Nucor Corporation NUE 09-May-13 8 Elect Director Christopher J. Kearney Management For For No Yes Nucor Corporation NUE 09-May-13 9 Elect Director Raymond J. Milchovich Management For For No Yes Nucor Corporation NUE 09-May-13 10 Elect Director John H. Walker Management For For No Yes Nucor Corporation NUE 09-May-13 11 2 Ratify Auditors Management For For No Yes Nucor Corporation NUE 09-May-13 12 3 Approve Executive Incentive Bonus Plan Management For For No Yes Nucor Corporation NUE 09-May-13 13 4 Reduce Supermajority Vote Requirement for Amendments to the Certificate of Incorporation Management For For No Yes Nucor Corporation NUE 09-May-13 14 5 Reduce Supermajority Vote Requirement for Amendments to the Bylaws Management For For No Yes Nucor Corporation NUE 09-May-13 15 6 Require a Majority Vote for the Election of Directors Share Holder Against For Yes Yes Nucor Corporation NUE 09-May-13 16 7 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes NuVasive, Inc. NUVA 23-May-13 1 Elect Director Alexis V. Lukianov Management For For No Yes NuVasive, Inc. NUVA 23-May-13 2 Elect Director Jack R. Blair Management For For No Yes NuVasive, Inc. NUVA 23-May-13 3 Elect Director Peter M. Leddy Management For For No Yes NuVasive, Inc. NUVA 23-May-13 4 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes NuVasive, Inc. NUVA 23-May-13 5 3 Ratify Auditors Management For For No Yes NuVasive, Inc. NUVA 23-May-13 6 4 Other Business Management For Against Yes Yes Transocean Ltd. RIGN H8817H100 17-May-13 2 1 Accept Financial Statements and Statutory Reports Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 3 2 Approve Allocation of Income Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 4 3A Approve Payment of a Dividend in Principle Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 5 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 6 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Share Holder Against Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 7 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 8 5 Declassify the Board of Directors Share Holder None Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 10 6A Elect Director Frederico F. Curado Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 11 6B Elect Director Steven L. Newman Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 12 6C Elect Director Thomas W. Cason Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 13 6D Elect Director Robert M. Sprague Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 14 6E Elect Director J. Michael Talbert Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 16 6F Elect Director John J. Lipinski Share Holder Against Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 17 6G Elect Director Jose Maria Alapont Share Holder Against Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 18 6H Elect Director Samuel Merksamer Share Holder Against Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 19 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 20 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Do Not Vote No Yes Transocean Ltd. RIGN H8817H100 17-May-13 22 1 Accept Financial Statements and Statutory Reports Management None For No Yes Transocean Ltd. RIGN H8817H100 17-May-13 23 2 Approve Allocation of Income Management None For No Yes Transocean Ltd. RIGN H8817H100 17-May-13 24 3A Approve Payment of a Dividend in Principle Management For For No Yes Transocean Ltd. RIGN H8817H100 17-May-13 25 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management Against For Yes Yes Transocean Ltd. RIGN H8817H100 17-May-13 26 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Share Holder For Against Yes Yes Transocean Ltd. RIGN H8817H100 17-May-13 27 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management Against For Yes Yes Transocean Ltd. RIGN H8817H100 17-May-13 28 5 Declassify the Board of Directors Share Holder For For No Yes Transocean Ltd. RIGN H8817H100 17-May-13 30 6A Elect Director Frederico F. Curado Management For For No Yes Transocean Ltd. RIGN H8817H100 17-May-13 31 6B Elect Director Steven L. Newman Management For For No Yes Transocean Ltd. RIGN H8817H100 17-May-13 32 6C Elect Director Thomas W. Cason Management Against For Yes Yes Transocean Ltd. RIGN H8817H100 17-May-13 33 6D Elect Director Robert M. Sprague Management Against Against No Yes Transocean Ltd. RIGN H8817H100 17-May-13 34 6E Elect Director J. Michael Talbert Management Against Against No Yes Transocean Ltd. RIGN H8817H100 17-May-13 36 6F Elect Directors John J. Lipinski Share Holder For Against Yes Yes Transocean Ltd. RIGN H8817H100 17-May-13 37 6G Elect Directors Jose Maria Alapont Share Holder For For No Yes Transocean Ltd. RIGN H8817H100 17-May-13 38 6H Elect Directors Samuel Merksamer Share Holder For For No Yes Transocean Ltd. RIGN H8817H100 17-May-13 39 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For No Yes Transocean Ltd. RIGN H8817H100 17-May-13 40 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For No Yes Raytheon Company RTN 30-May-13 1 1a Elect Director James E. Cartwright Management For For No Yes Raytheon Company RTN 30-May-13 2 1b Elect Director Vernon E. Clark Management For For No Yes Raytheon Company RTN 30-May-13 3 1c Elect Director Stephen J. Hadley Management For For No Yes Raytheon Company RTN 30-May-13 4 1d Elect Director Michael C. Ruettgers Management For For No Yes Raytheon Company RTN 30-May-13 5 1e Elect Director Ronald L. Skates Management For For No Yes Raytheon Company RTN 30-May-13 6 1f Elect Director William R. Spivey Management For For No Yes Raytheon Company RTN 30-May-13 7 1g Elect Director Linda G. Stuntz Management For Against Yes Yes Raytheon Company RTN 30-May-13 8 1h Elect Director William H. Swanson Management For For No Yes Raytheon Company RTN 30-May-13 9 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Raytheon Company RTN 30-May-13 10 3 Ratify Auditors Management For For No Yes Raytheon Company RTN 30-May-13 11 4 Report on Political Contributions Share Holder Against For Yes Yes Raytheon Company RTN 30-May-13 12 5 Provide Right to Act by Written Consent Share Holder Against For Yes Yes Raytheon Company RTN 30-May-13 13 6 Submit SERP to Shareholder Vote Share Holder Against For Yes Yes Raytheon Company RTN 30-May-13 14 7 Pro-rata Vesting of Equity Awards Share Holder Against For Yes Yes SAIC, Inc. SAI 78390X101 07-Jun-13 1 1a Elect Director France A. Cordova Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 2 1b Elect Director Jere A. Drummond Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 3 1c Elect Director Thomas F. Frist, III Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 4 1d Elect Director John J. Hamre Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 5 1e Elect Director Miriam E. John Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 6 1f Elect Director Anita K. Jones Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 7 1g Elect Director John P. Jumper Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 8 1h Elect Director Harry M.J. Kraemer, Jr. Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 9 1i Elect Director Lawrence C. Nussdorf Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 10 1j Elect Director Edward J. Sanderson, Jr. Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 11 2 Approve Reverse Stock Split Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 12 3 Change Company Name Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 13 4 Establish Range For Board Size Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 14 5 Reduce Supermajority Vote Requirement Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 15 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes SAIC, Inc. SAI 78390X101 07-Jun-13 16 7 Ratify Auditors Management For For No Yes Sanmina Corporation SANM 11-Mar-13 1 1a Elect Director Jure Sola Management For For No Yes Sanmina Corporation SANM 11-Mar-13 2 1b Elect Director Neil R. Bonke Management For For No Yes Sanmina Corporation SANM 11-Mar-13 3 1c Elect Director John P. Goldsberry Management For For No Yes Sanmina Corporation SANM 11-Mar-13 4 1d Elect Director Joseph G. Licata, Jr. Management For For No Yes Sanmina Corporation SANM 11-Mar-13 5 1e Elect Director Jean Manas Management For For No Yes Sanmina Corporation SANM 11-Mar-13 6 1f Elect Director Mario M. Rosati Management For For No Yes Sanmina Corporation SANM 11-Mar-13 7 1g Elect Director Wayne Shortridge Management For For No Yes Sanmina Corporation SANM 11-Mar-13 8 1h Elect Director Jackie M. Ward Management For For No Yes Sanmina Corporation SANM 11-Mar-13 9 2 Ratify Auditors Management For For No Yes Sanmina Corporation SANM 11-Mar-13 10 3 Amend Omnibus Stock Plan Management For For No Yes Sanmina Corporation SANM 11-Mar-13 11 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Sears Canada Inc. SCC 81234D109 25-Apr-13 1 Elect Director E. J. Bird Management For Withhold Yes Yes Sears Canada Inc. SCC 81234D109 25-Apr-13 2 Elect Director William C. Crowley Management For Withhold Yes Yes Sears Canada Inc. SCC 81234D109 25-Apr-13 3 Elect Director William R. Harker Management For Withhold Yes Yes Sears Canada Inc. SCC 81234D109 25-Apr-13 4 Elect Director R. Raja Khanna Management For For No Yes Sears Canada Inc. SCC 81234D109 25-Apr-13 5 Elect Director James McBurney Management For For No Yes Sears Canada Inc. SCC 81234D109 25-Apr-13 6 Elect Director Calvin McDonald Management For Withhold Yes Yes Sears Canada Inc. SCC 81234D109 25-Apr-13 7 Elect Director Deborah E. Rosati Management For For No Yes Sears Canada Inc. SCC 81234D109 25-Apr-13 8 Elect Director Donald C. Ross Management For Withhold Yes Yes Sears Canada Inc. SCC 81234D109 25-Apr-13 9 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For No Yes Sears Holdings Corporation SHLD 01-May-13 1 Elect Director Paul G. DePodesta Management For For No Yes Sears Holdings Corporation SHLD 01-May-13 2 Elect Director William C. Kunkler, III Management For For No Yes Sears Holdings Corporation SHLD 01-May-13 3 Elect Director Edward S. Lampert Management For For No Yes Sears Holdings Corporation SHLD 01-May-13 4 Elect Director Steven T. Mnuchin Management For For No Yes Sears Holdings Corporation SHLD 01-May-13 5 Elect Director Ann N. Reese Management For For No Yes Sears Holdings Corporation SHLD 01-May-13 6 Elect Director Thomas J. Tisch Management For For No Yes Sears Holdings Corporation SHLD 01-May-13 7 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Sears Holdings Corporation SHLD 01-May-13 8 3 Approve Omnibus Stock Plan Management For For No Yes Sears Holdings Corporation SHLD 01-May-13 9 4 Amend Executive Incentive Bonus Plan Management For For No Yes Sears Holdings Corporation SHLD 01-May-13 10 5 Ratify Auditors Management For For No Yes Sonoco Products Company SON 17-Apr-13 1 Elect Director John R. Haley Management For For No Yes Sonoco Products Company SON 17-Apr-13 2 Elect Director John H. Mullin, III Management For For No Yes Sonoco Products Company SON 17-Apr-13 3 Elect Director Philippe R. Rollier Management For For No Yes Sonoco Products Company SON 17-Apr-13 4 Elect Director M. Jack Sanders Management For For No Yes Sonoco Products Company SON 17-Apr-13 5 Elect Director Thomas E. Whiddon Management For For No Yes Sonoco Products Company SON 17-Apr-13 6 2 Ratify Auditors Management For For No Yes Sonoco Products Company SON 17-Apr-13 7 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Spreadtrum Communications, Inc. SPRD 27-Jul-12 2 1 Reelect Leo Li as a Director Management For Against Yes Yes Spreadtrum Communications, Inc. SPRD 27-Jul-12 3 2 Reelect Carol Yu as a Director Management For For No Yes Spreadtrum Communications, Inc. SPRD 27-Jul-12 4 3 Reelect Zhongrui Xia as a Director Management For For No Yes Spreadtrum Communications, Inc. SPRD 27-Jul-12 6 5 Amend 2007 Equity Incentive Plan Management For Against Yes Yes Spreadtrum Communications, Inc. SPRD 27-Jul-12 7 6 Ratify PricewaterhouseCoopers Zhong Tian CPAs Limited Company as Auditors Management For For No Yes Steel Excel Inc. SXCL 21-May-13 1 Elect Director Jack L. Howard Management For Withhold Yes Yes Steel Excel Inc. SXCL 21-May-13 2 Elect Director Warren G. Lichtenstein Management For Withhold Yes Yes Steel Excel Inc. SXCL 21-May-13 3 Elect Director John Mutch Management For For No Yes Steel Excel Inc. SXCL 21-May-13 4 Elect Director John J. Quicke Management For Withhold Yes Yes Steel Excel Inc. SXCL 21-May-13 5 Elect Director Gary W. Ullman Management For For No Yes Steel Excel Inc. SXCL 21-May-13 6 Elect Director Robert J. Valentine Management For For No Yes Steel Excel Inc. SXCL 21-May-13 7 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Steel Excel Inc. SXCL 21-May-13 8 3 Amend Omnibus Stock Plan Management For For No Yes Steel Excel Inc. SXCL 21-May-13 9 4 Ratify Auditors Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 1 Elect Director Randall L. Stephenson Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 2 Elect Director Gilbert F. Amelio Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 3 Elect Director Reuben V. Anderson Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 4 Elect Director James H. Blanchard Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 5 Elect Director Jaime Chico Pardo Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 6 Elect Director Scott T. Ford Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 7 Elect Director James P. Kelly Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 8 Elect Director Jon C. Madonna Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 9 Elect Director Michael B. McCallister Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 10 Elect Director John B. McCoy Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 11 Elect Director Joyce M. Roche Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 12 Elect Director Matthew K. Rose Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 13 Elect DirectorLaura D'Andrea Tyson Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 14 2 Ratify Auditors Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 15 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 16 4 Amend Stock Purchase and Deferral Plan Management For For No Yes AT&T Inc. T 00206R102 26-Apr-13 17 5 Report on Political Contributions Share Holder Against For Yes Yes AT&T Inc. T 00206R102 26-Apr-13 18 6 Report on Reducing Lead Battery Health Hazards Share Holder Against For Yes Yes AT&T Inc. T 00206R102 26-Apr-13 19 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Share Holder Against For Yes Yes AT&T Inc. T 00206R102 26-Apr-13 20 8 Require Independent Board Chairman Share Holder Against Against No Yes Textron Inc. TXT 24-Apr-13 1 Elect Director Scott C. Donnelly Management For For No Yes Textron Inc. TXT 24-Apr-13 2 Elect Director Kathleen M. Bader Management For For No Yes Textron Inc. TXT 24-Apr-13 3 Elect Director R. Kerry Clark Management For For No Yes Textron Inc. TXT 24-Apr-13 4 Elect Director James T. Conway Management For For No Yes Textron Inc. TXT 24-Apr-13 5 Elect Director Ivor J. Evans Management For For No Yes Textron Inc. TXT 24-Apr-13 6 Elect Director Lawrence K. Fish Management For For No Yes Textron Inc. TXT 24-Apr-13 7 Elect Director Paul E. Gagne Management For For No Yes Textron Inc. TXT 24-Apr-13 8 Elect Director Dain M. Hancock Management For For No Yes Textron Inc. TXT 24-Apr-13 9 Elect Director Lord Powell Management For For No Yes Textron Inc. TXT 24-Apr-13 10 Elect Director Lloyd G. Trotter Management For For No Yes Textron Inc. TXT 24-Apr-13 11 Elect Director James L. Ziemer Management For For No Yes Textron Inc. TXT 24-Apr-13 12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Textron Inc. TXT 24-Apr-13 13 3 Ratify Auditors Management For For No Yes Textron Inc. TXT 24-Apr-13 14 4 Require Independent Board Chairman Share Holder Against Against No Yes Vulcan Materials Company VMC 10-May-13 1 Elect Director Douglas J. McGregor Management For For No Yes Vulcan Materials Company VMC 10-May-13 2 Elect Director Lee J. Styslinger, III Management For For No Yes Vulcan Materials Company VMC 10-May-13 3 Elect Director Vincent J. Trosino Management For For No Yes Vulcan Materials Company VMC 10-May-13 4 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Yes Yes Vulcan Materials Company VMC 10-May-13 5 3 Ratify Auditors Management For For No Yes Vulcan Materials Company VMC 10-May-13 6 4 Eliminate Supermajority Vote Requirement Management For For No Yes Vulcan Materials Company VMC 10-May-13 7 5 Declassify the Board of Directors Management For For No Yes Vulcan Materials Company VMC 10-May-13 8 6 Require Independent Board Chairman Share Holder Against For Yes Yes Verizon Communications Inc. VZ 92343V104 02-May-13 1 Elect Director Richard L. Carrion Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 2 Elect Director Melanie L. Healey Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 3 Elect Director M. Frances Keeth Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 4 Elect Director Robert W. Lane Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 5 Elect Director Lowell C. McAdam Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 6 Elect Director Sandra O. Moose Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 7 Elect Director Joseph Neubauer Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 8 Elect Director Donald T. Nicolaisen Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 9 Elect Director Clarence Otis, Jr. Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 10 Elect Director Hugh B. Price Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 11 Elect Director Rodney E. Slater Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 12 Elect Director Kathryn A. Tesija Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 13 Elect Director Gregory D. Wasson Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 14 2 Ratify Auditors Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 15 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 16 4 Amend Omnibus Stock Plan Management For For No Yes Verizon Communications Inc. VZ 92343V104 02-May-13 17 5 Commit to Wireless Network Neutrality Share Holder Against For Yes Yes Verizon Communications Inc. VZ 92343V104 02-May-13 18 6 Report on Lobbying Payments and Policy Share Holder Against For Yes Yes Verizon Communications Inc. VZ 92343V104 02-May-13 19 7 Adopt Proxy Access Right Share Holder Against For Yes Yes Verizon Communications Inc. VZ 92343V104 02-May-13 20 8 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Share Holder Against For Yes Yes Verizon Communications Inc. VZ 92343V104 02-May-13 21 9 Amend Articles/Bylaws/Charter- Call Special Meetings Share Holder Against For Yes Yes Verizon Communications Inc. VZ 92343V104 02-May-13 22 10 Provide Right to Act by Written Consent Share Holder Against For Yes Yes The Wendy's Company WEN 95058W100 23-May-13 1 Elect Director Nelson Peltz Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 2 Elect Director Peter W. May Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 3 Elect Director Emil J. Brolick Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 4 Elect Director Clive Chajet Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 5 Elect Director Edward P. Garden Management For Withhold Yes Yes The Wendy's Company WEN 95058W100 23-May-13 6 Elect Director Janet Hill Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 7 Elect Director Joseph A. Levato Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 8 Elect Director J. Randolph Lewis Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 9 Elect Director Peter H. Rothschild Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 10 Elect Director David E. Schwab, II Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 11 Elect Director Roland C. Smith Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 12 Elect Director Raymond S. Troubh Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 13 Elect Director Jack G. Wasserman Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 14 2 Ratify Auditors Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 15 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes The Wendy's Company WEN 95058W100 23-May-13 16 4 Pro-rata Vesting of Equity Plans Share Holder Against For Yes Yes Worthington Industries, Inc. WOR 27-Sep-12 1 Elect Director John B. Blystone Management For For No Yes Worthington Industries, Inc. WOR 27-Sep-12 2 Elect Director Mark C. Davis Management For For No Yes Worthington Industries, Inc. WOR 27-Sep-12 3 Elect Director Sidney A. Ribeau Management For Against Yes Yes Worthington Industries, Inc. WOR 27-Sep-12 4 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For No Yes Worthington Industries, Inc. WOR 27-Sep-12 5 3 Ratify Auditors Management For For No Yes
